               1                                                               Weil, Gotshal & Manges LLP
                    Pierce Bainbridge Beck Price & Hecht LLP
                                                                               Edward R. Reines (SBN 135960)
                    Brian J. Dunne (SBN 275689)
               2                                                               edward.reines@weil.com
                    355 S. Grand Ave., 44th Floor
                                                                               Derek C. Walter (SBN 246322)
               3    Los Angeles, California 90071
                    Tel: (213) 262-9333
                                                                               derek.walter@weil.com
                                                                               Silicon Valley Office
               4    bdunne@piercebainbridge.com
                                                                               201 Redwood Shores Parkway
               5    Pierce Bainbridge Beck Price & Hecht LLP                    Redwood Shores, CA 94065
                    Theodore J. Folkman {pro hoc vice pending)                 Telephone: (650) 802-3000
               6    One Liberty Square, 13th Fir.
                    Boston, MA 02109
               7
                    (617)313-7401
                    tfolkman@piercebainbridge.com
               8
                    Pierce Bainbridge Beck Price & Hecht LLP
               9    Minyao Wang {pro hoc vice pending)
                    277 Park Ave., 45th Floor
              10
                    New York, NY 10172
              11    (212) 484-9866
                    mwang@piercebainbridge.com
              12

              13
                   Attorneysfor Applicant ILLUMINA CAMBRIDGE LTD.
              14

              15                                UNITED ST   ^yisTj_cigpuK3Q 215MISC
              16                            NORTHERN DISTRICT OF CALIFORNIA

              17
                    In re APPLICATION OF ILLUMINA                     Civ. A. No.
              18    CAMBRIDGE LTD. for issuance of
                    subpoenas under 28 U.S.C. § 1782                  DECLARATION OF MINYAO WANG IN
              19                                                          SUPPORT OF APPLICATION OF
                                                                        ILLUMINA CAMBRIDGE LTD. FOR
              20
                                                                          LEAVE TO SERVE SUBPOENAS

              21

              22
 C        •
              23
 V    J            I, Minyao Wang, make the following declaration:
1 ^           24
                           1.    I am an attorney licensed to practice law in the State of New York. I have been a
              25
                   member of the New York State bar since July 2019. I am also admitted to practice before the
              26
                   United States Supreme Court and the United States Courts of Appeals for the First and Second
              27
                   Circuits.
              28
                                                                  1

                                             DECLARATION OF MINYAO WANG
 1
             2.        I am currently employed as of counsel in the New York City office of Pierce
2
     Bainbridge Beck Price & Hecht LLP, counsel to Applicant lllumina Cambridge Ltd ("lllumina
 3
     Cambridge"). I therefore have personal and first-hand knowledge of each of the matters set forth
4
     herein, except those made upon information and belief and, if called and sworn in as a witness, I
 5
     can and will testily competently thereto. My pro hac vice application for admission to this Court
 6
     is forthcoming.
 7
             3.        Tmake this declaration in support of lllumina Cambridge's Ex Parte Application
 8
     for an Order Pursuant to 28 U.S.C. § 1782 Granting Leave to Obtain Discovery from Complete
 9
     Genomics, Inc., ("Complete Genomics"), BGT Americas Corp. ("BGI Americas") and MGI
10
     Americas, Inc. ("MGI Americas") for Use in Foreign Proceedings (the "Application").
11
             4.        On the afternoon of September 5, 2019, at approximately 5:30 p.m. Eastern time,
12
     I called Katie J.L. Scott, a lawyer at the law firm of Arnold & Porter Kaye Scholer LLP and
13
     counsel of record to Respondents in a patent infringement action pending in this Court (Case No.
14
     19-CV-03770). I provided Ms. Scott notice of lllumina Cambridge's planned Application and
15
     advised that the Application would be filed the following day. Ms. Scott advised that her clients
16
     are likely to oppose this Application. I subsequently sent an email to Ms. Scott documenting our
17
     call. Attached hereto as Exhibit A is my email communications with Ms. Scott.
18
             5.        Attached hereto as Exhibit B is a print-out of a portion of the website of
19
     Complete Genomics.
20
             6.        Attached hereto as Exhibit C is a print-out of a portion of the website of MGI
21
     Tech Co., Ltd ("MGI").
22
             7.   Attached hereto as Exhibit D is a technical note published by BGT Group ("BGI")
23
     entitled "BGISEQ-500 Human Whole Genome Sequencing."
24
             8.   Attached hereto as Exhibit E is a brochure published by MGI entitled "Turbo
25
     Charging Your Sequencing High Speed, High Flexibility, Ultra High Throughput."
26
             9.   Attached hereto as Exhibit F is brochure published by BGI entitled "Trans-omicsfor
27
     a better life."
28
                                                        2

                                  DECLARATION OF MINYAO WANG
1
              10. Attached hereto as Exhibit G is a print-out of the Linkedin profile of Yongwei
2
     Zhang.
3
              11. Attached hereto as Exhibit H is a print-out of the Linkedin profile of Ke Zhan.
4
              12. Attached hereto as Exhibit T is a print-out of the Linkedin profile of Yuhan Zhang.
5
              13. Attached hereto as Exhibit J is a print-out of the home page of the website of MGT
6
     Americas.

 7
              14. Attached hereto as Exhibit K is print-out of the Linkedin profile of Abigail Frank.
 8
              15. Attached hereto as Exhibit L is a print-out of a portion of the website of MGI
 9
     Americas.
10
              16. Attached hereto as Exhibit M is a news release dated June 17, 2017 available on the
11
     website of BGI Americas.
12
              17. Attached hereto as Exhibit N is a news release dated March 31, 2019 available on
13
     the website of BGI Americas.
14
              18. Attached hereto as Exhibit O is a Statement of Information filed by Complete
15
     Genomics with the California Secretary of State.
16
              19. Attached hereto as Exhibit P is a Statement of Information filed by MGI Americas
17
     with the California Secretary of State.
18
              20. Attached hereto as Exhibit Q is a brochure entitled "Mass Spectrometry Service
19
     Overview—Protein Profiling" published by BGI Americas.
20
              I declare under penalty of perjury under the laws of the United States of America that the
21
     foregoing is true and correct.
22
              Executed on the sixth day of September 2019, at New York, New York.
23

24

25

26

27

28

                                 DECLARATION OF MINYAO WANG
EXHIBIT A
9/5/2019                                                                  Mail - Minyao Wang - Outlook   ^

           Reply all          |i| Delete ® Junk                Block


    Notice of Ex parte application: lllumina Cambridge Ltd./Complete Genomics, Inc., BGI
    Americas Corp. and MGI Americas, Inc.

                Minyao Wang                                                                                  ^   ^       x ..
                Thu9/5/2019 6:16 PM                                                                ^       ^         j   /
                katie.scott@arnoldporter.com; Ted Folkman; Minyao Wang; Walter, Derek <Derek.Walter@weil.com> '

                Katie,

                Thank you for your time this afternoon. My full contact information is set forth below.

                This will confirm our conversation wherein I provided, through you, notice to Complete Genomics, Inc.,
                BGI Americas Corp., and MGI Americas, Inc. that tomorrow I will be filing in the United States District
                Court for the Northern District of California, on behalf of my client, lllumina Cambridge Ltd., an ex parte
                application pursuant to 28 U.S.C. Section 1782 seeking discovery from the three aforementioned entities
                in aid of proceedings pending in Denmark, Germany, Turkey and Switzerland.

                You advised informally that your clients will oppose the forthcoming application.



                Minyao Wang, Of Counsel
                Pierce Bainbridae Beck Price & Hecht LLP


                277 Park Avenue, 45th Floor
                New York, NY 10172
                "6; 646-891-5244 "C: (678) 429-2663

                Boston I Cleveland | Los Angeles | New Yoi1( | Washington, D.C.




                       lERCE BAINBRIDGE




hHps://oullook.office365.com/niail/dcep!inlc?version=2019081802.10&popouiv2=l                                                   I/I
EXHIBIT B
4/5/2019                                                                    About Us - Complete GenomicsComplete (Jenomics -

              Compl©t©^ (https://www.completegenomics.com/)
                                GENOMICS"
                                     AI3g/Company


                                                                                                                            About   Support      Public Data




                                                                       About Us
                                                                           Home (https://www.completegenomlcs.com)




           Complete Genomics is an established technology leader in technology Forwhole human genome sequencing based in
                                                                                                                                      About Us
           San Jose, California. Usingits proprietary sequencing instruments, chemistry, and software, the company Kas
           sequenced more than 20,000 whole human genomes. Our company's mission from inception has been to help improve               (https://www.completegenomics.com/)
           human health by providing researchers and clinicianswith the core technologies to understand, prevent, diagnose, and
           treat diseases and conditions using genomic information.                                                                    Complete Genomics
                                                                                                                                       Advisory Board
           Complete Genomics was founded in 2006 and in March2013 was acquired by BGI-Shenzhen,the world's largest                     (https://www.completegenomics.com/about-
           genomicsservicescompany.BGI is headquartered in Shenzhen, Chinaand providessequencing and bioinformatics                    us/complete-
           services and systems for research, medical, agricultural, and environmental applications.
                                                                                                                                       genomics-advisory-
           In June 2018,CompleteGenomicsbecome part of MGI, which isthe instruments manufacturing business of BGI. Aspart
                                                                                                                                       board/)
           of MGl, Complete Genomics now serves as a research and development center of excellence. Complete Genomics
           continues to focus on improving its technology and helping MGI to build next-generation sequencing systems and              Careers
           applicationsfor the research, clinical, and consumer markets.                                                               (http://chj.tbe.taleo.net/chj05/ats/careers/jobSearch.jsp?
                                                                                                                                       cws=42&org=COMPLETEGENOMICS)
           The team at Complete Genomics also functions in close coordination with other BGI sister companies in North America.
           MGI Americas is the commercial arm of MGI in the Americas Region focused on instruments. BGI Americas provides
                                                                                                                                       Contact Us
                                                                                                                                                                                                    >
           genomics sequencing services in the Americas Region.
                                                                                                                                       (https://www.completegenomics.com/contact-
           Formore informationon the global MGI business, please visit http;//en.mgitech.cn/ (http;//en.mgitech.cn/). Formore          us/)
           information on MCl Americas, please visit https://mgiamericas.com/ (https://mgiamericas.com/). For Information on BGI
           Americas, please visit https;//www.bgi.com/us/ (https://wwfw.bgi.com/us/). For more information on SGI,please visit
           https://www.b6i.com/global/(https://www.bgi.com/global/).




              CONTACT US                                NAVIGATION
EXHIBIT C
4/1/2019                                                                        Company Profile»MGI Tech Co., Ltd. (MGI)


              MCl                  About MGI     Platforms   Reagent Products       Informatics     Solutions      Service and Support          News       Download                EN   4'X




        About MGI




           Company Profile           Horiors and Awards          Careers            Contact us



  Posilton: Home       About MGI    Company Profiie




                                                      ANALYSIS
                                                                                                    Company Profile
                                     OMPLETE

                                                                                                    MGI Tech Co., Ltd. (MGt). a subsidiary of BGi Group, is commitled to
                                                                                                    enabling effective and affordable healthcare solutions for all. Based on Its
                                                                                                    proprietary technology. MGI produces sequencing devices, equipment,
                                                                                                    consumables and reagents to support life science research, medicine and
                                                                                                    healthcare.

                                                                                                    MGI's mLiiti-omics platforms inciudo genetic sequencing, mass
                                                                                                    spectromelry and medical imaging. Providing real-time, comprehensive,
                                                                                                    life-long solutions, its mission is to develop and promote advanced life
                                                                                                    science tools for future healthcare.




en.mgitech.cn/page/gsjj.html                                                                                                                                                              1/5
4/1/2019                                                 Company Profile-MGI Tech Co., Ltd. (MGI)




                               Vision                                                               IVIission
                               To Enable Effective and                                              Develop and Promote
                               Affordable Healthcare Solutions                                      Advanced Life Science Tools for

                               for All                                                              Future Healthcare




                                                    Global Presence




en.mgitech.cn/page/gsjj.html                                                                                                          2/5
4/1/2019                                                              Company Profile-MGI Tech Co., Ltd. (MGI)




              Global Presence
               a. Latvia                                                                Dubai. iJAE
                    B
                                                                                       Conrnvaal i Anr-sw Servict
                                                                                                                                      CamRjjilAto-iitH
                                     Mtr-site                                                                                         SmkiCsdv
                                     Servto

                                    UfitSci
                                     CniMr

            Utn»i Bovernmutt »eks
            nepention wdh B6( feiknlM
                                                                                   Latvia
                                                                                                                                             Commercial Cff^r
                                                                                                                               apan
                                                                                                                                             Resevdi Cmtv

           San lose, US                                                                                                                      KaiiuhKluriMCifrta'
                                                                                            UAE i I
                                                                                            «-
                                                                                                                    Thailand
                                                                                                                                       ||-[ dualityCon&e{Center
                 R»(^C(alir                                                                                                                  AftB'-sMfis

                 bmnreil sid Mct'SIiEk Smn Cnto


                                                                                                                                             IfiQistics Center

                                                  Banqkok, Thailand
                                                                                        onniKetal

                                                                                                                                           CHflmerci^i torts'
                                                       SwvicfCcnto^
                                                                                         TrtUHMCtofef                                 ^ Atter-uiesSer^Cenler
                                                                                                                                            UaistiesCtRUr
                                                                                        StninCndK




                                                                      Milestones

             2018 MGI Events O
             ultra-high-throughput sequencer, MGISEQ-T7 | October 2018


en.mgitech.cn/page/gsjj.html                                                                                                                                       3/5
4/1/2019                                                                              Company Profile-MGI Tech Co., Ltd. (MGI)

             Launched ultra-high-throughput sequencer MGISEQ-T7. the most powerful sequencer to date, and the high-throughput automated sample preparation system lv1GiSP-960.Launched
            the new library preparation kit for single tube Long Fragment Reads (stLFR) technology.




             Launch MegaBOLT bioinformatics analysis accelerator | May 2018
            MegaBOLT adopts the heterogeneous computing system of CPU and FPGA, which greatly improves the analysis speed. It shortens the 100 Gbp WGS analysis duration to 2 hours and
            6 Gbp WES analysis duration to 10 minutes.




            Win tiF Design Award | Feb 2018
            BGISEQ-50 and MGIUS-R3 independently developed by MGI won two awards of iF Design Award in Germany for their breakthrough function and exquisite design In February 2018.




            2017 MGI Events Q


            2016 MGI Events Q


            2015 MGI Events Q


             2014 MGI Events Q



en.mgitech.cn/page/gsjj.html                                                                                                                                                             4/5
4/1/2019                                                           Company Profile-MGI Tech Co., Ltd. (MGI)




  Contact us               News              Service and Support


  BGI Group     Statement      Privacy                                                                        Consulting service

  MGI Tech Co., Ltd. (MGI) all rights reserved'^ICP^&16117185-^
                                                                                                                                   Follow us
                                                                                                              •966-988                               )
  Related Links:       BGI Group         Complete Genomics




en.mgitech.cn/page/gsjj.html                                                                                                                   5/5
EXHIBIT D
                                             Technical Note



GLOBAL GENOM C SERVICES




BGISEQ-500
Human Whole Genome Sequencing




                                A Volldatlon Study Report
BGISEQ-500 Human Whole                               Highlights
Genome Sequencing
                                                         High quality
A vaHHitlOi'i bUidy R'rpori
BGI has conducted comprehensive pilot studies to
establish the performance of the BGISEQ-500              Applicable to many
sequencing system by comparing human whole               sample types
genome sequencing data to that generated by the
current industry standard sequencing system.             High accuracy and
                                                                                        .f

This report summarizes In-house experiments with         sensitivity in variant calls
the standard GIAB NA12878 sample, and presents
data from a collaborative study with reai human          Stable data output
samples. We also present data that demonstrates          in a production setting
great system stability over a pehod of 6 month of
BGISEQ-BOO Whole Genome Sequencing of more               Scalable for large
than 5,000 samples at our production service             population genetics studies
laboratory.



A New Desktop Sequencer with
Innovative Technology
BGISEQ-BOO is an innovative high-throughput
sequencing solution, developed by BGI's Com
plete Genomics subsidiary In Silicon Valley. The
system Is powered by combinatorial Probe-Anchor
Synthesis (cPAS), linear isothermal Rolling-Circle
Replication and DfSIA Nanoballs (DNB™) technolo
gy, followed by high-resolution digital Imaging.
The combination of iinearampiiflcatfon and DNB
technology reduces the error rate whfle enhancing
the signal. The size of the DNB is controlled in
such a way that only one DNB Is bound per active
site on the BGISEQ-BOO flow cell. This densely
patterned array technology provides optimal
sequencing accuracy and Increases flow cell
utilization.
Unparalleled Quality for
Human Whole Genome Sequencing
The human WGS reference sample NA12878 released by the Genome In a Bottle (GIAB) consortium was
used to validate the BGISEQ-500 sequencing platform. Sequencing data from three technical replicates
were generated and compared to data from the lllumina HiSeq X Ten sequencing system. Libraries were
prepared according to the manufacturer's protocols.
The BGISEQ-BOO sequencing system generated high quality PE100 data comparable to the HiSeq X Ten
(Table 1). At 100 Gb data output, over 95% of bases score above Q20, over 89% of bases score above
Q30, while the genome mapping rate and the unique mapping rateofBGlSEQ-500 were 99.47% and
94.33% respectively. The high genome coverage by BGiSEQ-500 provides comprehensive genomlc
information and helps discovery of low frequency mutations. Notably, the duplicate rate from the BGIS
EQ-BOO data was 1.77%, much lower than the 11.76% duplicate rate seen from the HiSeq X Ten. Since
duplicated reads are usually removed for downstream variant analysis, the BG!EQ-500 willgenerate more
usa ble data than the HiSeq X Ten at the same data output.




        • Tablel.Data quality, mapping late and coverage statistics for human reference scjrriple NA12S73
                 (ci'v'eiage of 3 technical replicates).



                  PARAMETER                                                                HiSeq X Ten

                  Cle^ r93ds (M)                                1,001                           732

              Cteon data amoL^ (6b)

                Clean read Q20 ^                                 95                            97.01

                Clean r&ad 030 <%)

                   GC;Qontent(%)                                 41J1                          40.94-


                  Mapping rate

                   Unique rate                                  9433                           85.14


                 Ouplicate> rate (%)

                 Mismatch rate (%)                               0,53                          0.56

                 ag& sequencmg


                    Coverage {%)                                 99.1                          98.95

             Coverage ai Jeast 4X i

             Coverage at least 10X                              97.68                          97.24


             Covs'racie' at least 20X f;^.)
SNP and Indel Performance

For the SNPs and Indels included In the GIAB high-confidence variant reference data set (see Flg.1 and
Rg.2). the relative concordance rates for the BGISEQ-500 and HfSeq X Ten for SNP and Indel calls were
94.06% and 8674% respectively. For the reference sample NA12878, the BGISEQ-500 detected a total of
3.036,528 SNPs and 340,481 Indels. The BGISEQ-500 demonstrated a sensitivity of 96.21% and accuracy
of 99.94% for SNP calls, a sensitivity of 93.23% and accuracy of 9762% for Indel calls, demonstrating
equivalent sensitivity and accuracy to the HiSeq XTen. Notabiy.the Indel precision of the BGISEQ-500
v/as much higher than the HiSeq XTen platform.


     BQIS£0-500

    tmH         3HB2S                                                         Toam
                             eGKEQ-SOCHHiSeq XT«n
                  JK                                          •w*                  £6

  AM*an          Hue                                        PiadMici           mn

  SnUMy          auK'
                                 Conccrctant                Smumv
  Sptrfte     9CI73 (300                 940»                               w n OK)

    "WV           tW                                          "VTw                 \*

  Knov       'BUR a»ea                                      'fiiu-n

   MmiJ                                                      Ibwl           s n ano

                                                            PtMUOfl            «QX

                                                                                          * Rgurel. SNP calling
                                                                                                     in the GIAB
                                w                 3I3S9

                                w»                 IC
                                                                                                     i'iigh<c'nfiderc©
                                                                                                     SNP reference-
                              SiRMviy             MXK
                                                                                                     dataset
                             Ciwi !•             stMcat


                                71^                2X

                               Ifweww      20(5177


                               IM               K7D (OOHd

                              Aikwoi '            MSB




                                                                 HiSeq X Ten

                WCH                                            Tad                 msa

  9Mik)ai>      *S»                                                                MSSt

  SiiiMy        mat                                                                mm


             . 273n(SA3                                      SfaliL

             39Ka (TSOC)                                      fjiman         fS?E (727n

                  (»«l                                        NomI          'OE,c»ax)

  Piwumi        KOm                                          n.mm.                 OJX
                                    Precwkmrd vMfii




                                                                                            Rgure 2. indel callir^g
                                                                       inteisvct                      in the GIAB
                                                                                                      i*itgh-confldenc€
                                                                                                      Indel reference


                                            »13Q n s n n


                                               nowazE)
                                     lOOX

Pilot Sample Data                    90%

                                     aoK
                                     TO*
5 Human blood DNAsamples             60K

from collaborators at a presti       50«

                                     40K
gious unlversfty In the US           3Q«

were sequenced by both               30K

                                     IQ%
BGlSEQ-500 and HlSeq X                                                                          I. I. I. 1. I
Ten systems with SOX aver                        •b.u4tluuuuu                                    I      1
                                                                                                 E      E
age coverage. Like from the                                                                      s      a

                                                Mapping                      Ur^»ma(H>                  Dujtlic8b»n*»(<U
reference sample, the BGiS-
                                                                 • HtSaqXTen     • Bt^SEQ-BOO
EQ-500 generated high-qual
ity data comparable to the                    Figure 3a. McipptngRote and DLiplicat^ Rcite between
HiSeq X Ten, with a signifi                              BGlSEO-500 and HiSeq X Ten.

cantly tower duplication rate         fGOX

(ranging from 1.83% to 2.55%)         98%

than X Ten (ranging from              96%

14.18% to 15.15%), and a higher       94%


unique mapping rate (ranging          93%


                                      90%
from 9074% to 91.33%) than X
                                      98%
Ten (ranging from 79.73% to
                                      86%

80.86%) as shown in See               84%

Fig.Sa. The average cover              83%

age for the 5 samples of               30%
                                                CcverageSlK                            CDvnng«2l09i           Ceversg^ZOx
BGfSEQ-500 Is very high
                                                                  • HiSeqXTen    SBGISeO-SOO
(ranging from 9873% Id
98.85%, See Fig.3b). There fs               * Figure 3t>.Average coversge Detv^een BGlSEQ-500 oncl
a high consistency In variant                            HiSeq X Te n for 5 fest sam pies.
calls   between    BG!SEQ-500
and HlSeq X Ten and the
                                      100%
concordance       rates   of   SNP
                                      90%
and Indei calls are 95.85%
                                      eo%
and 83.39.0% respectively for
                                      70%
all 5 test samples (See Flg.3c).
                                      60%

                                      50%

                                       40%

                                      30%

                                      20%

                                       10%

                                       0%
                                                               SNP                                    Indel


                                                    iSampiel     • Samplel     aSsmpleS    iSanip!e4        •Somp!e5

                                            •A Figure 3c. Concordance belv/^'en 9GISEQ-50Q and HiSeq X Ten
                                                              of SNPancI lnd»l Calling for 5 test samples.
Suitable for Diverse
Sample Types
WGS has been successfully performed on the BGISEQ-500 In an Industrial sequencing production
laboratory for DNA Isolated from a w!de variety of sources Including blood, saliva and FFPE samples, with
a success rate of 99% for conventional samples and over 90% for the more challenging FFPE samples, as
demonstrated in Rg. 4. Successflil sequencing at BGI Is defined by strict quality requirements, such as
Q20>90%. Q30>80%, and a GC content between 39% and 43%.




             100%



             90%



             80%



             70%



             60%



             50%



             40%



             30%



             20%



              10%



              0%


                    FFPE         Blood         Cell line     Saliva         gDNA            Others




                           Figure 4. SsrQuendng success rote for different scimple types.
                                                                                    0


Stable and Reproducible
Data Performance

1,3B5 Samples were randomly selected from over 5,000 samples that were sequenced at BGI's
laboratory over a period of 6 months. The data output and data quality remained stable (Rg. 5a and 5b)
over that period. The average data yieid was around 140 Gb per lane, and average Q20 and Q30 scores
were 96.16% and 87.86% respectively. The average GC content was 41.69% without obvious base bias.

       lao

       ISO

      140

       UO

      100

       aa

       GO
                                                                                    < Figure 5a. Dcita throughpjt by
                                                                                                 BGiSEO-bOO in the
       40
                                                                                                 produc.tion lin*?
       20
                                                                                                {for1355 randomly
           0
               i{iD20DaoQ4(»saQ6Da7aDeaoaD         ia»    ikd   lan   uqd   i4(ii
                                 Sequenced Lanes


     100




      70

     60

     SO

     40                                                                             < Figure 5b. Data quality score
     30                                                                                          and 6C content by
                                                                                                 8GISEO-500 in the
     20
                                                                                                 production line
     10                                                                                         (for 1355 f-indQiTtly
                                                                                                selected samples)
               3   8    8    8     8                 I     8      8     8
                   r4   m    ^      in
                                                     i     s      »     s
                   020 (%)               030(90          GCcont^t(K)


Conclusion
In summary, the BGtSEQ-500 sequencing system has shown to deliver consistent high quality human
whole genome sequencing data and can be used to catalogue genetic variant accurately and
comprehensively.
A typical BGISEQ-500 WGS dataset (Genome fn a Bottle, Human DNA NA12878) can be downloaded for
review, from: www.ebi.ac.uk/ena/dataA/lew/PRJEB19427
For More information

To learn more about our human whole genome sequencing service, other sequencing services or about our
BGISEQ-500 platform, please visit www.bgi.com . email info@bgi-international.com or contact ^ur local BGI
representative.




BGI Americas                             BGI Europe                            BGI Asia-Pacific
One Broadway,                            Ole Maal0es Vej3,                     16 Dai Fu Street
Cambridge. MA 02124,                     DK-2200 Copenhagen N                  Tai Po Industrial Estate,
USA                                      Denmark                               New Territories. Hong Kong
Tel: +1 617 500 2741                     Tel: +45 7026 0806                    Tel: +852 36103510




Copyright ©2018 BGI.The BGI logo Is a trademark of BGI. All rights reserved.
All brand and product names are trademarks or registered frademarks of their respective holders. Informa
tion, descriptions and specifications in this publication are subject to change without notice.
Published January 2018.
All Services and Solutions are for research use only.
                                                                                  WeS«qu»nce. You [Xscover

BGISK3-500 Services are executed at our service laboratory in China.


                                                                                                             s
EXHIBIT E
                                           -            TURBOCHARGE
                                                        YOUR
                  Ij>.            i^lc^r SEQUENCING
                                  •r fi?          |<i^ ^GENEnc;



                                                        MGISEQ-T7




                24H                                           4FC
                                                HIGH-                                                             ULTRA-HIGH
                                                FLEXIBILITY                                                   THROUGHPUT


24 HOURS                                       4 FLOW CELLS                                                  UPTOBTWDAY
FOR PE1S0                                      PE150ANDPE100                                                 HIGHQUALITY
SEQUENCING                                     ATTHESMIETIME                                                 DATA 24/7

• Fuav '.pniadedaocnsmreifyariO                . A QUAD-aoy.'C=LL-STAC2E.                                    • ON»eM'"patieined aftaydeniitv:
  cpticdi sysfasrs                              cssigr e:«iO;-vs I.TQ4:FK«vGets                                   IfTijuovtrd by 20%
• ICiX In.-.fsasfriri imsBspfoc^rg              icfuntaparaioiy                                             • Se!>£rfa!in9nigrtqua/t^ data 24/7-"
  SCfiCd                                       • Fiexiaietliwjfjliptl'rom 1feiS                              • ScaiaDto ihiougticnil wDiKSOcn !^
• Syvcfitcfiix.'S processing ol fiiuW-           Tts/fiay                                                         hjfijra imerov-femenls
  fife Row CsBs                                • Conastew ran costs per Gb tor
                                                vef'oua ttifogghpw modes




   POWERED                                                                  . fiwwate 1-enj 0' «gh
                                                                                Qu^iiy ciaiadaly. lora
   BY                                                                           wde ^Bh9« ol asplicslions
                                                                                deluding W^e G^iome
                                                                                Se^Mrncir.g. Oeeu Exotn?
                                                                                Sequsttdng. Epigenorr«
  TECHNOLOGY                                                                    Sequencing^ Transcrip-
                                                                                loms Scqucftcino. ana
                                                                                TargeietfPar'd Piqscis.

                                                                                Powered by ONBscq'"'' Tecftncrfogy.5/SSCQ-T7
                                                                                iiia>;ossequoncing rroro Rtiiooci and pmduaivc wlh
                                                                                iativtmccs <!tiochi:mic9'. tXikfics and opitc«!
                                                                                systems MGISE0-T7 uiifees a revolutionafy <jjad-Fkw
                                                                                Celt stage, enab^tng r^iUDia           witn ditferdrx
                                                                                read teiigihs srd sppjcalcis to be iiK>epend«r>i)y
                                                                                jvOGSRsed in a s ngia nji-.. Tms unique dsagr alovt?
                                                                                users to comcrxt rr uitiple appScations                                    on
                                                                            ' .spacfftcd&nands and iTCfOve




TURBOCHARGE
YOUR
SEQUENCING
HIGH-SPEED
HlGH-FLEXIBILITl'
ULTRA-HIGH
THROUGHPUT                                                                                         MGITECHCO..LTD.
                                                                                                          iii.'
                                                                                                                  «naoHUia«c>
                                                                                                                     u. lspw. i


                                                                                                                         niMi •                 aMj.
                                                                                                                                                                 k!3i
                                                             - B3*1>             *U WKTS Hgwiiwa
                                                              "m 5 S p r V * * * U * ' 5.. 7^                                             'U.'®-!
                                                                       «» «•'     r« i«'<j »r "•                      taj-.           -j- ari       ?. « vrr t
                                                                                                      r tf/'ctr-. d* » .<• 6«-i h' »v wl®*' ••'
                                                                                   I-                     91 itf.-                           «,y,. i®..    Al«
                                                                                                   If »                       If r   «;i «>. .m             •«



  I EN.MCrrECH.CN
                                                                                           Q vewrfweemiWM.                              Q-m 4000 •HS •MS
MOI




                                                                                                                         MGI'S
                                                                                                   PROPRIETARY
                                                                                                           •"DNBseq!)
                                                                                                   TECHNOLOGY




                                                                                                     REDUCED
  ACCURACY                                             DUPLICATES                                    INDEX HOPPING

 No PO? anpiificoliori required.                  CpttTiiZBa Pairofoeti Array                       Bs cofificleni your s^'jerxing
 Otjr uniaixj Roifing Cifcte Fiepiica-            tBCti''3logy eiiables greater                     chen-isify and abil'y !o idenlily
 lon (RCR)lochnoiocy Gmployec                     saturslion •! each DNB to ttw                     your samples when mulSptexiog,
 in DNQseq'" library constrjction                 Fiow Coil wiih unpreceaenlea                      Even wHii singlo ir.derfr^, our
 SiMii'iatos errors associaiod with               unfiofiT.lty. This erwfc'es ari liidus-           taui of index ho;)pins is
 PGR OrJyorigiraMsmpiaiBDNA                       try-ieadng dotectks^ Ui^abrliiy                   O.ODOt%-0.0004%. E>jal Index
 is tjeed 10generate copies arc                   and ar, avsrsge Dupkcaio Rate                     s»)uencing Is niso avaitabiefor
 Iherefoie afnp4itic^k)r errors cSq               bdcM3%.                                           high-snroughpui sarrtpte ooofir^,
 nciaccumulaio, resutliiig In                                                                       and to vimjaBy elimlnaio sampte
 greater accurac/for cfetecticn                                                                     misidsnfitication.
 signlfcant mutctions oLch as
 ^Kicis ana SNPs.




                                         MANUAL OF^RATION                                                                   TOTAL
                SIMPLE                                  tJcnc                                                            SOLUTION
        OPERATION
                                            01 D                02 n                 03
                                          LOAB              Pi.«C6              CUCS                MQi proviCes a tota! scUlion (or
                                          RO.\-C£s.L        rCSC£NTKItS         SFOiJENCE           seqiis^cing. WGI^QrT7i8
                                                                                                    compatible vvitha "^iety ol
                                         AUTOMATIC WORKFLOW
                                                                                                    pfoducts ocveriiig ine whole
                                                                                                    processes from nucieiq ^£J
                                                                                                    ex!rac!ion, library praparaiioo, to

                                           06 Kl 05 D                                04             acceieresed data aiaV«.
                                                                                                    rrski'tg 3eque"c?ng based ori
                                                                                                    M3ISEQ-T7 bfisy arid accessiole.
                                         AUIOMAiiC           AUlW-tAt«          AUTCMWIG
                                                             WASH               S»    IsNi'.lf*?




                                         AraEPARATItM

                              H


TECHNICAL
SUPPORT ACROSS THE GLOBE
• Esrabl sr«() sites an around the woitd, each w^ih a kxai techt-cal support cemer {oprovhle timelyand eHectlve tet^ical
 suapon and training.
• Oniioetechricai support accessil:le wotldwldo, wm a fully functioning call cenlar (TOLL-FHEE HOTUNE: 4000-S68-SS8)
 smd mulli-lajiguagtionline iraiiina couroeu ocning soon.



COMPREHENSIVE GLOBAL
INSTRUMENT SERVICE AND WARRANTY PLANS
• War^cuses in Shenzhen, Vnjhan. Oingdao, Tian-in, Hcrg Kong, Taipei,Bangkjd<(Asia-Paciiic);Brisbane (Austf^ia, Oce^ia):
 Riga (Uitvia. Europe). and Sari Jose (tho USA, Arr^icay) arc estaDtehed to en»;te sutfcient supply of nrtalnleraise parfi fv
 major regions.
• Free insiaJlmtonflnd ayatam v«riflav..on services {Nicboing th,eOC reaflei'tsandconsumfltjfes) are provided to lijm ywir
  cnstruft«nt ^ito fspatjctlon ouicWy.
• MGIis responsiese for any maniriaclufing defects a faults on (ha sy^em vtliNnthe warreniy.VVarr^tycovers istfor, parts and
 ttavel c^alge8.
• Orts free ^struTiem prsver.tive m£B^t0r«vv:e ptsv^ded with warrarHy. along with a sanely of avaitable extended w^ranty
 support plans.
EXHIBIT F
Trans-omics for a better life
What BGI Does




       #
     Store      Read   Write   Apply


                                       )
                       China National GeneBank


                                                Sff-S




Biorepository   Bio-informatics data center             Living Biobank

                 T-m


                                              500PB

                                                                    75:# s 7ifc^
                                                                    Preserve for
                                 eepe
                                                                    the future


                                  BKim   B«   BSBSA
Sequencing- MGl
• Sequencers
    3GiS;0 3iD ?nd BGiSEQ 500


• Sample pretreatment                                                                                             Evolufion o: BGlSequsndng
    automated samiple prepafBtion treatnent (BGISP-iOO) anc fsjil                                                 and ~'raiac^ofy
    aiitoniafGci sample loading instrnment (BGlDL-50)

•   Consumables
    lilxa^y preparation kits and reagents,
    nncl seqiienanc kits and reagents                                                 •Jov, 2016 BGSEO-50

• Software                                                                            16

    oequancino Application AnaiysisSoftware                                           ProouctiOTi of BGiSEQ-500

    Sequencing BaiTipte Managemsnf 5iy=.t0rf                                   BGISEO-SOC
    Socuancing Database', BGj Oniins
                                                             .iun,2015 Rsyoloclty"'


                             Completed
                                  oeuoHiet
                                                      Jul,20--4 BGISEQ-100Q.
                                             Mar, 2013
                                             AoCiLirirg Co     Genomics



                                                                                                     The sequencing platform in CNGB
Powerful New Next Generation
Sequencing Platforms

            BGISEQ-50                                         MGISEQ-200



            BGISEQ-500
            CE                                                MGISEQ-2000
            CFDA Approved
            TFDA Approved




                                             Currently, only three companies in two countries. )
                                             worldwide have the capability to mass-produce
                                             clinical sequencers.


          Mqi iHumina* complete.*CENOMICS'
 OBI             Therrm}Fu^Mar
                 SCIENTIf IC
Building capacity and capability

                                                     ViMhK



                                        SYNTHETIC
                                       CHRMiOSOWS
                                                                            OpeiHRg Ceremony                    Oysii^Cfrtuwi
                                                             n»6imam
                                                                                                                 'titiumv
                                                                           G«(^ChurcIi innitiiu of Rnractlt


                                                                                             iii Ikcftt Ct«tt




                 Synthesis
In March, 2017, the periodical achievements of Sc.2.0
Project were published, which is a major milestone in
the filed of synthesis.
Top Ten Science and Technology Advances of 2017 in China
                                                                 Launch ofthe Gcorge Church
                                                                 Institute of Regenesis
                                                                 focusing on the development of
                                                                 enabling technologies in high-density
                                                                 DNA storage, biomanufacture of
                                                                 natural products and genome editing
                                                                 for medicine and new therapy


             Gene Editing
Organizations


                                          )




                EESD«M@C




                           yi Insurance
Research Capability
                                                                                                                                lENCE
                    2015419                       m m m Mmmm                               GisaSciencf^                                                                  i^^SBS^J2012£2016^±i$SIIS^SifPdi«FSif>mi2fir
               Top 25 Chinese institutions in Nature and Sc-itmc                         GigaSciencc Ranks 6th in Categoryof Multidisciplinary Sciences                                       (aHStS: 2017^@?S=SB! vw/'^/.natureindex.com)

                           Nature Index China tables)                                                               aR!aifittS?S2016ffl1^J§)CE)Se(JCR) )                                                                               wrc              AC
                                                                                                                                                                             institution
                                                                                                                                                                                                                                     :-uy^ :i;iB   w i i ' ;'i:i


                                                                                                                                               Impact Factor )««&)?•     1   ISM Corporation                                         266 S3            576           51 .a%

                                                                                                                                                                         2   F.He#tmann-lj RotfMAG                                   22227             4S5           52.9"    1
                                                                                     1    Nature (gffi)                                                        33,138
 1 P^ng University (PKU)                                                                                                                                                     Gafenlech, /nc.                                          176.70           305           54.1%    '
                                                                                     2    ,Sdrn..-e                                                            34.661
                                                                                                                                                                         3   I^ams liilemationa)A6                                    173.46           633           49.3%
                                                                                    3     ,N«iire«a)miniin<iMObi« {ilS!S3l>                                    11.323
                                                                                                                                                                         4   Samsung Group                                            133.79           357           44.2%
 3    BGI                                                                           4                                                                           9.423
                                                                                                                                                                         5   Pfizertnc.                                               110.48           274           50.B%
                                                                                    S     Nar/ottW^d£nccAcvjw                                                   &o6o
 4    Shanghai Institutes for Biobglcal Sciences (SI9S), CAS                                                                                                             6   Msrck & Co., Inc.                                        ID8.89           247           46.9%
                                                                                    6     CigaScience                                                          7.463
 5    Institute of Biophystrs (IBP), CAS ('t'StSSaiftlSaiiRSefiFr)                                                                                                       7   N^ponTelesrapnend telephone CoiporsHon (NTT) 101.09                       178           47,0%

 6    Zh^ng University (ZJU)                                                        7     ScfentHieJleporra                                                              8   GlaxoSmithKIineplc. (GSK)                                100.04           338           52.4%

 7    National Istitute IfBtoJogicalScleiices, Beijifig(NiBS) ( )                    8    Aniuilfo/"the ,\fw York Actdi^/ny ofScicnccs                     ^    4.518    9   AstraZenecs pic                                          01.14           328            40.4%

 8 DalianInslrtutaof Cfiacnical Pfiysics (OiGP), CAS       J®R)                           iJqurW ofrtf Koy^. ^^erj- fnte^ce                                     3,818        MMImmu/te, LLC                                            79,05            47           512«
                                                                                    49;
 9 University of Chir^eseAc3c)emrnv of Sciences (UCAS) ( )                          10 CoinpJcxity                                                              3.514    10 Amgen tnc.                                                75.32            19S           63.0%

 10 Ocean Unlverstty of Ctiina(OUC) ('t'HSSflP**)                                   11    piA9 ^                    a^mefvi                                     3;057        daCODE Genebci                                            16.52            98           67.6%

                                                                                                                                                                         11 Toyota Group                                              63.02            120           60.5%
                                                                                                                                                                             Tbyofa Central RiD Labs.. Inc.                           40.59             71           629M
                                                                                                                                                                             TbyoCaMotor Corporalnn                                    17.45            41           sj.e%

                                                                                                                                                                         12 BGi                                                      59.85           245             70.3%




                                                                                                                                                                          J^5tSiafi?i]2012S2016^^Q5P!ll!~^7|t^t^Bit!lfeflt«ll1ffi
                     ' SMStSSi 2017^SSfS® wvw.natureindex.com)                                             (g»4*®: ?017£pSa?H« vMn«.natureinde*-com )                                            (fiWSJiB;                   vww.naturaindex.coni)

      Instilution                                              AC   FC       WFC          Institution                                 AC          FC             WFC                                                CountryfRegion »UlaterdcoBobo(aUons;0l2-2016

                                                                                     1    F. Hoffmann-La Roche AG                                23.67           23-67
 1    BGI                                                      28   5.21     5.21                                                                                        1   BGI                                         China                                642
_ _

                                                                                     2    Novartis tntnn-iatlwialAG                    55        18.86           18.80
      CiTlna ShlpixilWing fndusliy Corporation(CSIC)           62   4.23 .   4.23                                                                                        2   AiTigen inc.                     Uruted Stales of America (USA)                   613
                                                                                     3    Amgen Inc.                                   33        11.."34         11.54                                                                                                        )
 3    FiterHorrtc Technologlos Group                           34   3.97     3.97                                                                                        3   GlaxoSmithKfnefric. (GSK)            Unltea Klnodotn (UK)                         4d4
                                                                                     4    AstraZeneca pic                              40        10.42           10.42
 4    CtwnaNattonBlPetroleuin C<*poratiwi [CNPC)               12   2,83     2.83                                                                                        4   L^os Holdiings. Ina              Untied State* of Ani»riGa (USA)                  496
                                                                                     5     Pfizer Inc.                                 24        9.29            9,29
 5    Cfiengdu Institute of Organic Chemistry (ClOC), CAS      8    1.92     1.92                                                                                        5   F.Hoffmann-La Roche AG                    Switzerland                             487
                                                                                     6    GlaxoSmittMine pic. (GSK)                    40        6.59            6.59
 6    Shanghial Jlahua Poly Battery Technology Co., Ltd.       5    1.S9     1.89                                                                                        6   lllumina, Inc.                   Unilad States of America (USA)                   413
                                                                                     7     Leidos Holdir>qs, IrK.                      56        4.73            4.73
                                                                                                                                                                         7   Novartis IntamaConal AG                    witzartand                             399
 7    SoLittiwestem institute of Pnysics (SWIP)                2    1.51     1.51
                                                                                    8     BGI                                          32        4.63            4.63    8   EurekaSclentific, Ina            Unilad States of America (USA) ,                 361
 8    Jinctuan Group Co.. Ltd.                                 9    1.46     1,45
      Ztiejiang NHU Company Ltd.                               3    1.36     1.3B                                                                                        8   ISM Corporation                  United States of America (USA)                   361
 9
 10 Sinopec Corporation                                        8    1.32     1.32
                                                                           BBI
Clinical Samples Processed



    NIFTY                   Newborn Screening I Hearing Impairment
    2.84M                   Q.55M             11.62M
    Thalassemia I PGD/PGS   Monogenic Disorder I Chromosome Abnormality
    40K+       16K+         24K+              112K+

                                                                            <>

                      >7,772,000 samples                   till Feb 2018
The control and prevention of infectious diseases




  2003; the first sequencing and developing    2010; the first sequencing and diagnostic of
  diagnostic kits on SARS virus in China       highly pathogenic avian influenza in China




                                                                                                  o




   2011, the first sequencing the Germany
                                              2014; the detection and sequencing of Ebola virus
   E. col 0104:H4 outbreak in the world
Global Precision Medicine Alliance                                                                                                                     13E5il


                                                                                     r a EU
                                                                                                             i_EON
                                                                                                     gERARO
                                                                                                                                       uiiivecrs^fiT
                                                                                                    ^"quironsalud                      OR
                                                                         UMC   St Radboud                                              iAARLMDD
            VA»CULi\t&
            eaovTA[i'riJ«iBh                                                                                                                              )
                                                                               CRMU
                                                                               UNCUUSEAIiOtCEirrU

   '•4^' iiC5e?.rch lisitnute ^STpaUl!S'0ii"i>«tio.

           Genome                     ETC3                                                                                Russian
                                      %9mu»pm Cxft»
    C5 BfitishColuntHa                     CMm


                                                                                                               Saint Patersburg
    ^sCUnMrAgMcy                                                                                               Safe University
                                 IP
        Deloitte.              j:^TII.US HCALT"-
                                                                                                                                         idC
                                                                                                                                       MfHU
                                                                                                          SEaO^NOV LiNIVT-RSITf




           M-D U.S.

    UWMedicinel
      lULLet.M[-.l.lNDA
              GA I t s 1 ' "
                                                                                                                      Hong Kong
            Sh
    The OiiicL'nj         ALLEN
                          INSTITUTE
                                                                                                     mrn mmoNOKONO
                                                                                                     H 11) UKmrarvotsatNCt        M||:                   O
                                                                                                          *NE>T{O»<X00Y           sHs
                VANDERBILT
     V          UNIVERSITY                       E® Brasil
                                                                                                               •
            MDAnderson                                                                                         ea
                                                      FIOCRUZ                                                       'jii Australia
           €aBeeFCenter                               KWUIMUCD                                      •1         i

                                                                                                      ^AMREP                 aMONASH
                                                                                                                                  Un^ersity
                                                                 SdMRC
Agriculture
   BGI sequenced 130 out of 188 major crops . contributing >70% Ag genomics data globally




              %l«




                                                                                                       o




                                                                                   ——nature genetics
       BGI Millet
  High-yield millet to provide a sustainable and nutritious resource
  for modern agriculture
  —...         IS




If 7>



Genome Sequencing                     Gene mapping                     Products made of millet
      BGI Marine     Breeding & seed industry                   Conservation of Germplasm & GigaData
                     ^       Four major breeding bases.                       ^    Aquatic GigaData Center
                     ♦       High-end breeding                                ♦    Aquatic 10-100-1,000 Genomics Program
                     ♦ Cultivation demonstration
                                                                              ^    China National Aquatic GeneBank (CNAG)
                                                          4 major
                                                          system
                     Seafood and Precise Nutrition                        M
                                                                              Domastic & International trade
                         ^    Grouper                                          ♦   Sturgeons, Caviar
                         ^    Tiiapia                                          ♦ Crayfish
Baguang, Slien/hen       ♦ Pacific White Shrimp                                ♦ Chinese Mitten Crab

                                                                               ♦    Broiled Eel




                                                             Canned SturgecHi and Snacks          Cavi^      Seahorse Wine   Broiled Eel




                                                                                    Shrimp Tail    Chinese Mllten Crab       Golden Crab
                                                               Crayfish
                       BGI




encas




        Asia-Pacific
          Regions
    Asia-Pacific Regions
>   Established office/lab in Laos,
HK, Japan, Australia, Thailand                  NAZARBAYEV
                                                UNIVERSITY          Kazakhstan

>   BGI service network covers
                                                                                                                                                                RIKEH
over 30 countries in Asia-Pacific Regions jfe                                                                                             GI Japan
                                                                 Pajast^n
                                                                                                                            tlvOiirvM?IVdvosilyerfHong Knrg

                                         ^ Saudi Arabia                     xuiiiii                                      WE HONG KONGUNIVERSnYOf
                                                                                                                         SCIENCE AND IKHNOlDGy
                                                               #|CBA -llCKfSflt                 GI Laos
                                                KAUST
                                      fc<^e<r           /f '                                  Thailand          ^
> Research Collaboration                                                               OlUT

                                                                                                                    •'   Philippines
                                                         tSTsm                   Sri Lank£(   alaysia
•   Working with institutes in
over 30 countries
•   Generating over 50 Publications in GCNNS


>               BGI Millet;
• BreeSirig and pilot planting in Malaysia, Australia, Pakistan, the Philippines, etc.                                                                        BB QlMRBdrahofer
                                                                                                                                                              IBMMedical -Research InslituI

                                                                                                                                                               1^1 The Universfty
                                                                                                                                                                    Of Queensland
                                                                                                  TflE UNIVERSITY OF                                                A^i2 I &LIA


>                BGI Marine:                                                                      MELBOURNE              ssjamescook
                                                                                                                           UNIVHRSITY

• Breeding and marine farming in Australia, Thailand, the Philippines, Sri Lanka, etc.
                                                                                                                                                                    (j) Office/lab
    Asia-Pacific Regions                                                                                                                                 I



1. Projects with Mekong- Lancang Cooperation, ASEANj

• Free screening of thalassemia and neonatal
deafness in Cambodia, funded by Chinese government

• Population Genome projects
    Thailand         ^ all ASEAN countries                                                      etnam



                                                                                                ang region          the second Lancang-Mekong
•   Clinical services (NIPT)                                                                                        Cooperation (LMC) Leaders' meeting
>20,000 screening tests implemented in Thailand,
230 positives cases diagnosed
                                                                          Nongmakchap base
                                                                                                    Laos GeDcbank

• Laos-China modern agricultural
science and technology Demonstration Park       Laos-China Park Base

                                                                          Foreign Cooperative
                                                                             Agricultural
                                                                          Demonstration Ara


                                                     Namxuong lake Base                                 BGi-Laos


                                                  J
     Europe and Africa
> Headquartered in Denmark, BGI service network covers
  over 30 countries in Europe.

> MGI Latvia: Pivot of MGI's overseas sales, customer
     support, testing and training for EU countries.

> Collaboration with major biotech and pharma industries,
  providing reliable services for genome research projects.




        •een
                   nbic
               i
    genetics   I   caMrt   OXI'ORI)




    MURDOCH
                                                       mefQcvycX
    limvmsnv
                           novonordisk




> Collaboration with Sino-Africa Joint Research Center, Chinese Academy of Sciences
                                                                                      /KUIIat
  in the research, breeding and planting of millet in Kenya, Africa.
> BGI signed a MoU with the Ethiopian Biotechnology Institute (EBTi) on scientific
  and technological cooperation and the establishment of genomics research.
>     Collaboration with the Medical Research Council of South Africa in
      building joint research center of Precision Medicine.                  S3MRC^
  Americas
                                                                                    Joint research lab focuses On             >• providing comprehensive multi-omics sequencing
                                                                                    discovering biomarkers        of             and bioinformatics services for drug development,
> Seattle      Innovation        Center     focuses   on                            premature birth.                             agricultural and environmental applications.
  facilitate partnerships and advance joint                                                                                   >• Currently, 18 out of the world's top 20 largest
  research and development of BGI with                                                          Mount                            pharmaceutical companies are using BCjI services.
                                                                                                Sinai                                                                              ./
  companies and medical institutions in North
  America
                                                            it                           AnHospital
                                                                                                   Toro ito                                                                        )
> San Jose Innovation Center focuses on                              Vancouv
                                                                                                              ^
  sequencing application development and                             er SeattK
^business incubation.                                                                                             BG) AMERICAS
                                                       SEATTLE INNOVATION CENTER

                                                                        San Jos^
                                                                                                    (j^Cambridge
                                                                                                  Philadelphia
                                                       SAN iOSE INNOVATION CENTER
             bilumelinda                                                                                                           /

                 Gates foftdarhn                                                                                                       Joint genome center v/ith Children's Hospital
                                                      COMPLETE GENOWIICS INC.
                                                                                                                                       ot Fniiadelphia to ccmduct human genome
          ALLEN INSTITUTE •.=.                                                                                                         sequencing and bioinj brmatics analysis.
          BRAIN SCIENCE


   ••
                                          > Research center m North America for developing
         Microsoft                          next-generation sequencers and applications for
                                            academia, clinical, and consumer markets.                                  (j)-
                                          > Major collaborators including Genentech, Pfizer,                           Brazil
                                            Gilead, Stanford University, Harvard University,                                                                                           >
                                            NCBI, among others.                              .           II             To build Joint platform
                                                                                                                        with     CAS,     Oswaldo
                                                                                                                        Cruz      Foundation    for
                                                                                                                        research and prevention
  <9    Office/lab                                                                                                      of infectious diseases in                 ,   ii i
        Future plan                                                                                                     Rio de Janeiro
                                                                                                                                                                             t*:
Trans-omics for a better life
EXHIBIT G
8/24/2019                                                                         Yongwei Zhang I Linkedin


    oa      Q, Search                                                                                      Q        i."© tq            C)                    Reactivate
                                                                                                                                                          Premium for Free



                                 Attorney Needed ASAP - Able to respond to new cases today? Immediate need for a local attorney. Ad

                                                                                                                                Promoted




                                                                                                                                        1.                            Becker-



                                                                                                                                  Attorney Needed                Becker CPA E>
                                                                                                                                         ASAP                             Review

                                                                                                                                 Cnjcial need for local         Get ahead with a
                                                                                                                               attorney in your area. View    flexible, personafizi
                                                                                                                                    new cases today.            affordable CPA p

                                                                                                    Message        More...
                                                                                                                                     Leam more                      Leam mon

       Yongwei Zhang • 3rd B3                                                                 BGI Group
                                                                                                                              People Also ViewecJ
       Group VP, CEOof Americas Region at BGI Group
       Sunnyvale, California • 500+ connections • Contact info                                                                           Shifeng Li • 3rd
                                                                                                                                         Director at Complete Genomics I


                                                                                                                                         Jia Sophie Liu (PhD) • 3rd
       Experience                                                                                                                        Looking for innovative technoloc
                                                                                                                                         and people to join the team!
                   Group VP, CEOof Americas Region
                   BGIGroup                                                                                                              Steve Huang • 3r<j
                   Mar 2018 - Present • 1 yr 6 rnos
                                                                                                                                         Senior Scientist at Complete Ger
                   San Francisco Bay Area                                                                                                Inc.




                   Complete Genomtcs Inc.                                                                                                Dayid Wright • 3rd
                   5 yrs 3 mos                                                                                                           Conjugation Scientist


                   Chief Operating Officer                                                                                               Cheng-chi (CC) Chao • 3rd
                   Apr 2016 - Dec 2018 2 yrs 9 mos
                   San Francisco Bay Area


                   Executive Vice President, Product Development
                   Aug 2014 - Apr 2016 • 1 yr 9 mos
                   Research, development and manufacturing of benchtop DNAsequencing platform including
                   instruments, reagents, algorithms, software, sample preparation instruments and bio-chips for these
                   instruments. Management of >300 engineers and scientists in both USand China.

                  Show 1 more role v



                   Member, Citizens Bond Oversight Committee
                   Los Gatos-Saratoga Hisgh School District
                   Aug 2015 - Aug 2018 • 3 yrs 1 mo

                   Overseeing the expenditures of the $100million Bond money


                   Board Member
                   Saratoga Union School District
                   Dec 2012 - Dec 2016 • 4 yrs 1 mo
                   Part of 5-member Boardthat oversees the nationallytop-ranked K-8 school districtwith $22 million
                   annual budget and 2,100 students



                   Head of New Product Introduction, Life Science
                   Merck Millipore
                   Feb 2009 - Get 2013 • 4 yrs 9 mos

       Show 4 more experiences




         Skills & Endorsements
https;//www.linkedin.com/in/yongwei-zhang-45b75Q4/
8/24/2019                                                                     Yongwei Zhang | Linkedin

                                                                                                                             Reactivate
            Q. Search                                                                                Q      2^    ^       Premium for Free


            Endorsed by 2 of Yongwei's colleagues at Complete Genomics Inc



       Product Development - 22

            Endorsed by Richard (SS ) Steele       and 1              Endorsed by 5 of Yongwei's colleagues at Complete
            other who is highly skilled at this                       Genomics Inc.




       Biotechnology 16

            Endorsed by Doris Hollander and 2 others who are          Endorsedby 3 of Yongwei's colleagues at Complete
            highly skilled at this                                    Genomics Inc.



                                                       Show more




                                                           "/jC




                                                               \i/.




https://www.linkedin.com/in/yongwei-zhang-45b7504/
EXHIBIT H
8/24/2019                                                                                  Ke Zhan | Unkedin

                                                                                                                                                          R«acdvate
    oa         Q. Search                                                                                      Q            ^    m ^                    Premium for Free



                                         Are You an Attorney? • 21 new legal clients seeking a local attorney now. View their cases todayl Ad



                                                                                                                                      Minyao. KelleyDrye a Warren LLP is hinnt



                                                                                                                                                    Ksliey
                                                                                                                                                     Dr^

                                                                                                                                       Ready for your next opportunity?


                                                                                                                                                      Follow
                                                                                         Connect     fi Message      More...



        Ke Zhan • 2nd                                                                              BGI Genomics
                                                                                                                                 People Also Viewed
        Director of Product Management at BGI Americas                                       ^1^ Indiana University School of
                                                                                                   Medicine
        San Mateo, California • 500+ connections • Contact info                                                                           Aiguo Zhang • 2nd
                                                                                                                                          Founder, President & CEO, DiaC;


                                                                                                                                          Xiaoshan Wang, MS, MBA>
        Highlights                                                                                                                        Operation and Product Manager
                                                                                                                                          Biochaio Institute, inc
                    Reach out to Ke for...
                    Joining a nonprofit board.                                                                                            Dale Yuzuki • 3rd 03
                                                                                                                                          Clinical molecular diagnostics an
                       Message Ke
                                                                                                                                          research life sciences marketing,
                                                                                                                                          and product development profe;

                                                                                                                                          Anthony Tong, PhD, MBA •:
        About                                                                                                                             Product Management & Marketi
                                                                                                                                          Genomics | Oncology | NIPT | Mc
        A proactive, results-oriented professional with track record in driving innovation and launching new products that                Pathology | Companion Dx| Pre<
        support business goals and drive revenue growth. Demonstrated success in inventing, developing and commercializing
             ... s e e more




        Articles 8i activity
        1.828 followers

                                                                              Medicare Issues Positive Draft Local
                              Cool cancer panel qPCR
                                                                              Coverage Determination for Natera's...
                              cartrige                                        Ke shared this
                                    Ke Zhan
                                     Published on Linkedln
                                                                              Register to attend our seminar in
            Saw this real-time PCR based molecular diagnostics                Cambridge, Massachusetts on...
            cartrige at Molecular Tri-Con.            .see more
                                                                              Ke shared this
                                                                              2 Likfcs
            29 Likes • 5 Comments

                                                                              Interested in learning more about a
              cN Like          Comment           Share
                                                                              new, disruptive sequencing technolo...
                                                                              Ke shared this
        See all articles
                                                                              jUkeo


                                                                     See all activi^




        Experience

                         Director of Product Management
                         BGI Genomics
                         May 2019 - Present • 4 mos
                         San Jose, California



https;//wwftv.linkedin.com/in/kezhan/
8/24/2019                                         /•V                                  Ke Zhan | Linkedin

                                                                                                                                                       R^acovate

    BS Q. Search                                                                                             Q      ^   ©                         Premium (or Free


                   May 2016-Apr2019 3 yrs
                   Richmond. Cairfornia

                   Developed and technical transferred workflowfor targeted exoRNAsequencing for pancreatic
                   cancer and lung cancer prognostics; development, clinical validation and technical transfer of the
                   workflowfor exosome isolation. exoRNA purification and microRNA sequencing/data analysis for
                                                                                                                            Pronnoted
                   cancer and lung cancer prognostics.- See more



                   Sales and Marketing Director
                   Quintara Biosciences
                   Mar 2015 - Apr 2016 • 1 yr 2 mos                                                                         Attorney O&G Experts            Online LL.M.
                   San Francisco Bay Area, Boston, Denver                                                                    Energy Sector Expertise            Taxation

                   Develop and manage marketing/sales operations, implement strategic marketing/sales plans                 For Upstream, Midstream.       Complete the or
                                                                                                                             And Downstream. Read       program in as litUe
                                                                                                                                     More,                  year.J.D. requir
                   Develop and manage products, implement positioning, pricing and branding strategy in expanding
                   profit margin and market share... See more
                                                                                                                                 Learn more                   Learn mon




                   Product Marketing Manager
                   Molecular Cloning Laboratories (MCLAB)
                   Mar 2013- feb 2015 - 2 yrs
                   South San Francisco

                   • Product managing NGS, real time PCRand molecular cloning reagents/services

                   • Formulate and execute long term strategy to enhance brand image and expand brand reach
                   ... See more




                   BioChain Institute, Inc.
                   1 yr 11 mos

                   Product Manager
                   Oct 2011 - feb 2013 -1 yr 5 mos
                   Newark; CA

                   • Gather and prioritize product and customer requirements
                   • Define the product vision, analyze the market
                   • Convert market needs into a prioritized product development road map
                   • Provided marketing strategy to launch new products and manage products through th... See more

                   Application Scientist/Tech Support Specialist
                   Jul 2011 - Dec 2012 - 1 yr 6 mos
                   Newark, CA

                   • Interface with customers to answer technical, product-related questions, providing solutions for
                   technical issues

https://www.linkedin.coni/in/kezhan/
8/24/2019                                                                              Ke Zhan | Linkedin

            Q, Search                                                                                        a   & © Iq iP                   Reaciivate
                                                                                                                                        Premium for Free

                  Show 1 more role

       Show S more experiences




       Education

                   Indiana University School of Medicine
                   Ph. D., Biochemistry and Molecular Biology
                   1997-2003
                   Activities and Societies: Genetics Society of America

                   Dissertation Title:Translation Control in FissionYeast During Diverse Stress Conditions


                   Chinese Academy of Sciences
                   Master, Biochemistry
                   1994-1997


                   Research on expression level and re-folding efficiency of recombinant Chymosin produced in E. coli


                   Shandong University
                   Bachelor, Biochemistry
                   19i30-1994


                   Thesis title: Purification of tomato mRNAand synthesis of ACC cDNAby reverse-transcription


       Show 1 more education v




                                                                                                                                                          • I




                                                                                                                         •i- ;

                                                                                                                             -   'v^

                                                                                                                                 .^1'                ^




                                                                 /|V




                                                                                                                                   .,    s   -




https://www.linkedin.com/in/kezhan/
                                                                                                                                 ^11''                          3/4
8/24/2019                             r^.   Ke Zhan | Linkedin

                                                                                                    Reaciivate
    OS      Q. Search                                        Q   ^   1^   fi]             Premium for Free




                                                                                ' •                                 i




                                                                                 3^^:
                                                                                  •♦ •         /V
                                                                                                     • 1'. • •
                                                                                         t"»


                                                                                 'Sis
                                                                                                     !^- s-




                                                                                                                 v.;:

https://www.linkedin.com/in/kezhan/                                                                                     4/4
EXHIBIT I
8/24/2019                                                                           (7) Yuhan Zhang | Linkedln

                                                                                                                                                              R«acdvate

    m       Q. Search                                                                                          t-P 1% Q ^1 il9                            Premium fof free



                                                                                        For Upstream. Midstream. And Downstream. Read More. Ad



                                                                                                                                      h/inyao. ^tay oti lop of what's going on in (e
                                                                                                                                                         innovalion




                                                                                                                                     Minyao. keep up with the latest insic
                                                                                                                                                       from ZER0


                                                                                                                                                          Follow
                                                                                                        Message         More.



       Yuhan Zhang • 3rd                                                                          BGI Group
                                                                                                                                  People Also Viewed
        BGI Group - Business Development Associate                                                University of Wisconsin*
                                                                                                  Madison
       San Francisco Bay Area • 246 connections • Contact info                                                                              Noelle Huskins • 3rd
                                                                                                                                            Director of Strategy and Busines:
                                                                                                                                            Development at BGI-Shenzhen


       About                                                                                                                                Charng-Jiun Yu • 3rd
                                                                                                                                            Economist Intern at Amazon
       Driven BDin biotech filed with experience working with research partners and startups. Also worked as a research
       assistant to conduct the quantitive analysis. Skilled with R, Python, Tableau, SQL Activelylook for consulting, business
                                                                                                                                            Danping (Mia) Guo • 3rd
       analysis, data scientist and business development rolej
                                                                                                                                            Program Manager, Azure loT, Mi


                                                                                                                                            Adrienne Pohrte - 3rd

        Experience                                                                                                                          Technical Manager at Tate & Lyie


                    BGIGroup
                    2 yrs 2 mos

                    Business Development Associate
                    Feb 2019-Present • 7 mos
                    San Jose, CA

                    - Identified new business opportunities, reached out to potential partners and managed existed
                    relationship through email campaign, framed contracts and MoU
                    - Managed projects and partnership through Salesforce
                    - Organized and supported marketing events in North and South America to promote the brand
                    and publicity

                    Business Development Associate
                    Jul 2017 - Present - 2 yrs 2 mos
                    Seattle, Washington
                    External Research Partners
                    - Took the lead of more than 3 research projects and developed 2 new partners in the first year
                    - Conducted more than 5 market research, identified new business opportunities, worked with
                    product manager on designing new Direct-To-Consumer product,.. See more


                    University of Wsconsin-Madison
                    2 yrs 11 mos

                    Graduate Research Assistant
                    Jan 2017 - Present • 2 yrs 8 mos
                    Madison, Wisconsin Area

                    Effect of EU's Biomass policy on US wood pellet market
                    - Proposed and a refined data field with trending analysis
                    - Collected and quantified EU's policy on renewable energy, dug into trading data using Python
                    - Interpreted quantitative results using a dynamic model and visualization tool... See more

                    Catering
                    Oa 2016-Feb 2017-5mos
                    Madison, Wisconsin Area




https;/Aw\w.linkedin.com/in/yuhan2hang18/
 8/24/2019                                                                        (7) Yuhan Zhang | Linkedln


     m       Q. Search                                                                                     i9 S& i   mm      Reactivate
                                                                                                                          PfWiium for Free

                    Jun 2015-jul 201S2mos
                    Qingdao
                    - Monitored and analyzed the change of the stock price
                    - Gained insight into the securities industiy, business scope, and customer demand
                    - Developed an understanding ofthe China mainland finance, legal system, and the financial
                    markets operation... See more



                    Strategy and Investment Intern
                    Legend Moldings
                    Jun 2014-Jul 2014-2 mos
                    Beijing & Qingdao, China
                    - Collected andanalyzed annual trading dataon international beverage industries, generated
                    statistical research for market segments
                    - Collected andanalyzed agricultural trade dataandevaluated blackberry andavocado import
                    business in Mexico, engaged inthe business strategy establishment.. See more



         Education

                    University of Wisconsin-Madison
                    Master of Arts- MA, Agricultural and applied economics
                   201S-2017




                    Purdue University
                    Bachelor of Science        Agribusiness, 3.92/4.0
                   2013-2015
                   Activitiesand Societies: Agribusiness Club


                   China Agricultural University
                   Bachelor of Science, Public Administration, Ranking top 10%
                   2011-2013
                   Activities andSocieties: Member of English Debate Team. Member ofOrchestra ofUniversity
                   Member of Right and BenefitDepartment of Student Union




        Licenses & Certifications

                   Databases and SQL for Data Science
                   IBM
                   Issued Jan 2019 • No Expiration Date
                   See credential




                   Introduction to Neuroeconomics: How the Brain Makes Decisions
                   Coursera
                   Issued Mar 2018 • No Expiration Date
                   Ciedential ID 24VDDTRK9C4F

                   Sec credential




                   First Step Korean
                   Yonsei University
                   Issued Jan 2016 • No Expiration Date
                   Credential ID GCJ8C3R8GDKP

                   See credential




        Volunteer Experience

                   Student volunteer
                   Chinese Red Cross Foundation
                   Aug 2010 • 1 mo
                   Children

https://www.linkedin.corn/in/yuhanzhang18/
8/24/2019                                                                       (7) Yuhan Zhang | Linkedin

                                                                                                                       R«dC(ivate
            Q. Search                                                                                (P      .(5P   Premium for Free


                   Purdue University
                   Feb2015 • 1 mo
                   Social Services


                   Help local food bank prepare and distribute food to homeless people.


                   Voluntary exam organizer
                   lELTS Official
                   Feb2012-jun2012 • 5mos




                                                             7|V




https://www.linkedin.conn/in/yuhanzhang18/
EXHIBIT J
8/24/2019                                                   MGI Americas Inc.




    RECOMMENDED PRODUCTS




        (https://mgiamericas.com/product/r-rna-depletion-         (https://mgiamericas.com/product/srna-mirna-
        kit-32rxn/)                                               small-library-prep-kit-24rxn/)




https://rngiamericas.com                                                                                         1/4
8/24/2019                                                MGI Americas Inc.


              MGIEasy rRNA Depletion Kit                         MGIEasv Small RNA LIbrarv Pren Ki1
                                                                              ^                          ^          I



                                 (32RXN)                                                 (24RXN)
       (https;//mgiamericas.com/product/r-                    (https://mgiamerlcas.com/product/srn
                   rna-depletion-kit-32rxn/)                    mlrna-small-library-prep-kit-24rxn/)


                             Login to see prices                                  Login to see prices
              (https://nigiamericas.com/my-account/)                 (https://mgiamericas.com/my-account/)




        {https://mgiamericas.com/product/wgbs-library-         (https://mgiamericas.com/praduct/rna-library-prep-
        prep-kit-16rxn/)                                       kit-32rxn/)


           MGIEasy WGBS Library Prep Kit       Private: MGIEasy RNA Library Prep
                      (16RXN)                             Kit(32RXN)
       (https://mgiamericas.com/product/wgbs-(https://mgiamericas.com/product/rna
                            library-prep-kit-16rxn/)                         library-prep-kit-32rxn/)


                             Login to see prices                                  Login to see prices
              (https://mgiamericas.com/my-account/)                  (https://mgiamericas.com/my-account/)




https;//mgiarTiericas.com                                                                                               2/4
8/24/2019                                                   MGI Americas Inc.




       {https;//mgiamericas.com/product/dir-rna-!ibraty-
        pre-set-32rxn/)


            Private: MGIEasy RNA Directional
                Library Prep Kit (32 RXN )
       (https://mgiamericas.com/product/dir
             rna-library-pre-set-32rxn/)


                          Login to see prices
             (https://mgianiericas.com/iny-account/)




                                                  ABOUT MGI

      MGI Americas is a member of the BGI Group of companies, one of the world's largest genomics
            organizations. As the leading manufacturer and developer of BGI's proprietary NGS
      instrumentation, the global MGI organization provides comprehensive products and services for
    fully-automated, real-time, whole picture and lifelong genetic analysis in life science research. With
    the mission to develop and commercialize advanced life science tools for future healthcare, we are
    devoted to bringing innovative equipment and solutions to our customers and advancing precision
                                 medicine, agriculture and healthcare around the world.




                                           READ MORE (HTTP://EN.MGITECH.CN/)




hltps://mgiamericas.com                                                                                      3/4
8/24/2019                                                        MGI Americas Inc.



   About Us


   MGI (https://mgiamericas.com)
   Contact Us (https://mgiamericas.com/contact)
   Company news (http://en.mgitech.cn/nav/26.html)

   Products


   Consumables (https://mgiamericas.com/shop)
   Download (https://mgiamericas.com/shop)




       Service:

        1-888-811-9644



   Follow Us


   Q (https://www.linkedin.com/in/bgiintl/detail/recent-activity/shares/)




   MGI all rights reserved




https://mgiamericas.com                                                              4/4
EXHIBIT K
8/24/2019                                                                           Abigail Franl^ | Linliedin

             Q. Search                                                                                                                                Reaciivate
                                                                                                                                                  Premium for Free


                               Attorney O&G Experts - Energy Sector Expertise For Upstream, Midstream, And Downstream. Read More. Ad •••


                                                                                                                              Promoted

                                                                                                                                       Attorney O&G Experts
                                                                                                                                       Energy Sector Expertise For Upstrea
                                                                                                                                       Midstream, And Downstream. Read
                                                                                                                                       More

                                                                                                                                       LLM. in Tax Online
                                                                                                                                      Earn your LLM. in Taxonline now In
                                                                                                                                      The University of Alabama.


                                                                                                                                      Ortline LLM. in Taxation
                                                                                                                                      Complete the online program in as
                                                                                                     Message        More              little as one year. J.D. required.


        Abigail Frank • 3rd                                                              mMs   MGI
                                                                                                                             People Also Viewed
        Field Service Engineer at MGI Americas                                                 University of Pennsylvania,
                                                                                               School of Engineering and..
        San Francisco Bay Area • 366 connections • Contartinfo                                                                       Lea Brianas • 3rd
                                                                                                                                     Senior Executive Assistant, Busin
                                                                                                                                     Department at Community
                                                                                                                                     Consolidated School District 15

        Experience
                                                                                                                                     Jacqueline Laurel • 3rd
                    Field Service Engineer                                                                                           UCSF Franke! Lab intern
                    MGI
                    2019 - Present • less than a year
                                                                                                                                     John Whittaker • 3rd
                    Americas
                                                                                                                                     Automation Engineer at Invitae
                    • Sen/ice NGSinstruments and lab automated workstations at Complete Genomics in San Jose, as
                    wellas external customers throughout North and South America
                                                                                                                                     Ana Agiiero • 3rd
                                                                                                                                     Spanish Instructor at Mount Sair
                    Automation Engineer                                                                                              College
                    Invitae
                   2018 • less than s year
                   San Francisco Bay Area
                    - Maintained and troubleshot (aboratoiy equipment including automated systems, ONA
                    sequencers and liquid handlers
                    - Builtimage capturing robots for Accessioning team to make blood and sample logging more
                    efficient... See more




                    Field Services Engineer il
                    Thermo Fisher Scientific
                    2015-2017 • 2yfs
                   San Francisco, California

                    - Performed training, maintenance and qualification (IQ/OQ/PQ)services on Applied Biosystems"
                    instruments
                    - Managed 100+ instruments used for forensic, pharmaceutical, research and clinical purposes
                    across California and Nevada... See more




                    Assistant Teacher
                   Temple Emanuel EarlyChildhood Center
                    2D12-201S • 3yrs
                    Kerisington, MD
                    - Assisted In the teaching of preschool students ages 2-5


                    Global Biomedical Service Program Participant
                    University of Pennsylvania
                    May 2014-Jun 2014        2 mos
                    Hong Kong and Guangdong Province, China
                   The Global Biomedical Service(GBS) program seeks to provide students with the opportunity to
                   have hands on technical and culturalexperience abroad. I traveled to Guangzhou to make ortheses
                   for childrenwith neuromusculoskeletaldisorders and Shaoguan to make protheses for adults with
                   below-the-knee amputations. Alongsidebiomedicalengineering students from Hong K... See more


https:/A«ww.linkedin.comfin/abigail-frank-46957050/
8/24/2019                                                                           Abigail Frank | Linkedln

                                                                                                                                              Reactrvate
             Q. Search                                                                                      Q                              Premium for Free

                                                                                                                                       Viewers; 15,115

         Education                                                                                                      See more courses


                    University of Pennsylvania, School of Engineering and Applied Science
                    Bachelor's Degree, Bioengineering
                    2011 -2015
                    Activitiesand Societies; Universityof Pennsylvania Club Fieid Hockey; President {2013); Games and
                    Events Coordinator (2012),Tour Guide; Kite& KeySociety, Participant; Global Bioinedical Services,
                    JewishLife Liason (Intern); JewishRennissance Project;University of Penrisylvania Hille!


                    Bethesda Chevy Chase High School
                    High School
                    2007-2011
                    Activities and Societies: Secretary,NationalHonors Society Secretary, Spanish Honors Society;
                    Varsity Field Hockey; Varsity Lacrosse; Wind Ensemble; Pep Band




        Volunteer Experience

                    Bioengineer
                    Global Biomedicai ServiceProgram, University of Pennsylvania
                    May 2014 - Jun 2014 • 2 mos
                    Health


                    The GlobalBiomedicai Service(GBS) program seeks to provide students with the opportunity to
                    have hands on technical and culturalexperience abroad. I traveled to Guangzhou to make ortheses
                    for children with neuromusculoskeletal disordersand Shaoguanto make prothesesfor adults with
                    below-the-knee amputations. Alongside biomedicai engineering students from Hong Kong
                    Polytechnic University, GBS allowed me the chanceto applytechnical skills ina clinical setting.




                                                                /i\




https://www.linkedin.eom/in/abigail-frank-46957050/
8/24/2019                                             Abigail Frank | Linkedin
                                                                                 ---X



    03      Q. Search                                                      Q            ^   iP .,.;      Reacuvate
                                                                                                      Premium for Free




https://www.linkedin.eom/in/abigail-frank-46957050/
EXHIBIT L
8/24/2019                                              Products - MGI Americas Inc.




                                                                 (https://mgiamericas.com/product/mgieasy-rna-
                                                                        directional-library-prep-kit-16-rxn/)
                                                                 (https://mgiamericas.com/product/mgieasy-rna-
                                                                        directional-!ibrary-prep-kit-16-rxn/)

                                                                 (https://mgiamericas.eom/product/mgiec
                                                                    rna-directional-library-prep-kit-16-rxni
        (https://mgiamericas.com/product/mgieasy-dna-
                        adapters-96-plate-kit/)                      MGIEasy RNA Directional Librar
        (https://mgiamericas.com/product/mgieasy-dna-                       Prep Kit (16 RXN)
                     adapters-96-plate-kit/)                     (https://mgiamericas.com/product/mgiec
        (https://mgiamericas.com/product/mgieasy-''"^-'''''®^^'°"®'-'"'''®'^-P''®P-'^'^-''®-''*"'
                       dna-adapters-96-plate-kit/)
                                                                                      Login to see prices
        MGIEasy DNA Adapters-96 (Plate) Kit (https://mgiamericas.com/my-account/)
        (https://mgiamericas.com/product/mgieasy-
                 dna-adapters-96-plate-kit/)


                           Login to see prices
               (https://mgiamericas.com/my-account/)




https://mgiamericas.com/shop/                                                                                    1/5
8/24/2019                                               Products - MGI Americas Inc.




         (https://mgiamericas.com/product/mgieasy-rna-            (https://mgiamencas.com/product/mgieasy-rna-
                directional-library-prep-kit-96-rxn/)                         library-prep-kit-16-rxn/)
         (https://mgiamericas.com/product/mgieasy-rna-            (https://mgiamericas.com/product/mgieasy-rna-
                directional-library-prep-kit-96-rxn/)                         library-prep-kit-16-rxn/)

        (https://mgiamericas.com/product/mgiea^))ittps://mgiamericas.com/product/mgiec
           rna-directional-library-prep-kit-96-rxn/)     rna-library-prep-kit-16-rxn/)
            MGIEasy RNA Directional Library                          MGIEasy RNA Library Prep Kit (1
                            Prep Kit (96 RXN)                                                     RXN)
        (https://mgiamericas.com/product/mgiea^jiittps://mgiamericas.com/product/mgiec
           rna-directlonal-library-prep-kit-96-rxn/)     rna-llbrary-prep-kit-16-rxn/)

                           Login to see prices                                         Login to see prices
               (https://mgiamericas.com/my-account/)                     (https://mgiamericas.com/my-account/)




        (https://mgiamericas.com/product/mgieasy-rna-           (https://mgiamericas.com/product/r-rna-depletion-
                    library-prep-kit-96-rxn/)                                       kit-32rxn/)
        (https://mglamericas.com/product/mgieasy-ma-            (https://mgiamericas.com/product/r-rna-depIetion-
                    library-prep-kit-96-rxn/)                                       kit-32rxn/)




https;//mgiamericas.com/shop/                                                                                       2/5
8/24/2019                                                 Products - MGI Americas Inc.



        (https://mgiamericas.com/product/mgieas(j;ittps://mgiamericas.com/product/r-
                 rna-library-prep-kit-96-rxn/)         rna-depletion-kit-32rxn/)
            MGIEasy RNA Library Prep Kit (96 MGIEasy rRNA Depletion Kit
                        RXN)                          (32RXN)
        (https://mgiamericas.com/product/mgiea^j;ittps://mgiamericas.com/product/r-
                 rna-nbrary-prep-kit-96-rxn/)         rna-depletion-kit-32rxn/)

                           Login to see prices                                       Login to see prices
                (https://mgianiericas.coni/my-account/)                    (https;//mgiamericas.com/my-account/)




        (https://mgiamericas.com/product/mgieasy-rrna-               (https://mgiamericas.com/product/srna-mirna-
                          depletion-kit-96rxn/)                               small-library-prep-l<it-24rxn/)
        (littps://mgiamericas.com/product/mgieasy-rrna-              (https://mgiamericas.com/product/srna-mirna-
                       dep!etlon-kit-96rxn/)                                  small-library-prep-i<it-24rxn/)

        (https://mgiamericas.com/product/mgiea^j)ittps://mgiamericas.com/product/srna-
                  rrna-depletion-kit-96rxn/)      mirna-small-library-prep-kit-24rxn/)
        MGIEasy rRNA Depletion Kit {96RXrMGIEasy Small RNA Library Prep
        /i_x.       »      .      .               ,   .       .                            Kit (24RXN)
        (https://mgiamencas.com/product/mgieasy-
                                             7nttps://mgiamericas.com/product/srna-
                  rrna-depletion-kit-96rxn/)      .       „
                                                mirna-small-library-prep-kit-24rxn/)

                           Login to see prices
                (https://mgiamericas.com/my-account/)                                    Login to see prices
                                                                          (https://mgiamericas.com/my-account/)




https://mgiameric3s.com/sh0p/                                                                                       3/5
8/24/2019                                                Products - MGI Americas Inc.




        (https://mgiamericas.com/product/wgbs-library-              (https://mgiamericas.com/product/dna-seq-lib-
                       prep-klt-16rxn/)                                       prep-system-mgisp-100rs/)
        (https://mgiamericas.com/product/wgbs-library-              (https://mgiamericas.com/product/dna-seq-lib-
                       prep-kit-16rxn/)                                         prep-system-mgisp-100rs/)

        (https://mgiamericas.com/product/wgbs-(http5://mgiamericas.com/product/dna
                  library-prep-kit-16rxn/)      seq-lib-prep-system-mgisp-100rs/)
            IVIGIEasy WGBS Library Prep Kit                         NGS Library Preparation System
                        (16RXN)                                                         MG1SP-100RS

        (https://mgiamericas.com/product/wgbs- (https://mgiamericas.com/product/dna
                  library-prep-kit-16rxn/)       seq-lib-prep-system-mgisp-100rs/)


                          Login to see prices                                           Login to see prices
               (https://nigiamericas.com/niy-account/)                    (https://mgiamericas.com/my-account/)




                                                                 (https://mgiamericas.com/product/high-throughput-
                                                                   automated-sample-preparation-system-mgisp-
                                                                                       960rs/)
                                                                 (https://mgiamericas.com/product/high-throughput-
                                                                   automated-sample-preparation-system-mgisp-
                                                                                       960rs/)



https://mgiamericas.com/shop/                                                                                        4/5
8/24/2019                                                       Products - MGI Americas Inc.



                                                                             (https://nigiamericas.com/product/high-
                                                                                  throughput-automated-sample-
                                                                                preparation-system-mgisp-960rs/)
                                                                               High-throughput Sample Prep
                                                                                  System MGiSP-960RS
                                                                             (https://mgiamericas.com/product/high-
                                                                                 throughput-automated-sample-
                                                                                preparation-system-mgisp-960rs/)


                                                                                               Login to see prices
                                                                                 (https://mgiamericas.com/my-^ccount/)




   About Us


   MGI (https://mgiamericas.com)
   Contact Us (ht^s://mgiamericas.com/contact)
   Company news (http://en.mgitech.cn/nav/26.html)

   Products


   Consumables (https://mgiamericas.com/shop)
   Download (https://mgiamericas.com/shop)




       Service:

       1-888-811-9644



   Follow Us


   oa (https://www.linkedin.com/in/bgiintl/detail/recent-activity/shares/)




   MGI all rights reserved


https://mgiamericas.com/shop/                                                                                            5/5
EXHIBIT M
8/24/2019                                           BGl Announces Global Innovation Center on West   BGi-US



                     0                                                                               myBGI (0](https://wv)nv.bgi.com/myl
   (https://www.bgl.com/us/)




    News



   06/17/2017




   BGI Announces Global Innovation
   Center on West Coast

                                                                                                                                    U
                                                                                                                                    (D
                                                                                                                                   •«-'
                                                                                                                                    C
                                                                                                                                    o
                                                                                                                                   u

                                                                                                                                    u
                                                                                                                                   '5
                                                                                                                                   O




https://www.bgi.com/us/company/news/bgi-announces-global-innovation-center-vi/est-coast/                                                 1/4
8/24/2019                                          BGI Announces Global Innovation Center on West   BGI - US



                                                                                                    myBGI ^(https://www.bgi.com/myl




    BGI, a leading global genomics organization, announced plans to create a West Coast
    Innovation Center to develop technologies and collaborative projects in life science,
   global health and related fields.

   The BGI Global Innovation Center will be co-located in Seattle, Wash, and San Jose,
   Calif, to build an ecosystem of innovation in the two high-technology clusters and
   promote cross-sector collaboration.


   Genomics are driving the most important discoveries of our time, delivering life-saving
   solutions across the globe. This includes securing our food sources, the preservation
   of biodiversity in the face of climate change, stemming the spread of devastating
   pandemics and revolutionizing cures for cancer.
https://www.bgi.com/us/company/news/bgi-announces-global-innovation-center-west-coast/                                          2/4
8/24/2019                                          BGl Announces Global Innovation Center on West   BGI-US


                       ig, a pioneer in genomic science, co-founder and president of BGl, visited
                       last to launch the center, while joining 130 of the woffS's §?p*fe^usmes?'an^
                          the Microsoft CEO Summit. Wang also met with Washington
    Governor Jay Inslee, University of Washington President Ana Mari Cauce and UW
    Medicine CEO Paul Ramsey and Dr. Linda Buck, Nobel Laureate and researcher at Fred
    Hutchinson Cancer Research Center.


    "The Center demonstrates BGI's commitment to international collaboration and to
   aligning interests and partners to drive innovation," said Wang, adding that BGl
   intended to support a number of research initiatives, such as precision medicine and
   population health efforts at the University of Washington.

   "With the partnership between UW Medicine and BGl, more innovations in research,
   education and healthcare will be developed between Seattle and Shenzhen to benefit
   the health of people worldwide," Wang stated.

                                                                                                              u
                                                                                                              fO
                                                                                                              *->
                                                                                                              c
                                                                                                              o
                               (//twitter                           your community                            u
                               url=https:'//
                                            u=httDs;
                                                            Sfc«»rl^7bc,i-
                                                              |i.com/us/comDany/news/bgi-        ,    „ .     o
                               announcesnqi                       iJitpcBK^vwK l-ec5^m/us/company/news/bgi-   *3
                                                                       .ovation-center-west-
                               coast/&tlx"^^^D^i^^a                    hmDm^boavsboter-west-coast/)           O
                               Center on^lst Coast&via=BGLGenomics)




   Latest news

   05/31/2019



   BGl Announces Mass Spectrometry Services
   from new Mass Spec Center in San Jose
   (https://www.bgi.com/us/company/news/bgi
   announces-mass-spectrometry-services-
   from-new-mass-spec-center-in-san-jose/)


   04/03/2019




https://www.bgi.com/us/company/news/bgi-announces-global-innovation-center-west-coast/                             3/4
8/24/2019                                             BGI Announces Global Innovation Center on West            BGI - US

                       ty.)stics and BGl Americas Partner
                             llinical
                              lii     WGS Solution                                                                         a(https://www.bgi.com/myl
   tlPi^^^)T()0'^JJW;6*^tefln/us/company/news/ailife-
   diagnostics-bgi-americas-partner-provide-
   QdTidlahQs^ated[hiJtion<)9ct us to request a quote or to talk more
   about your requirements and how we can support your needs.

   a^Ol/2019
   L        TELL US ABOUT YOUR PROJECT(HTTPS://WWW.BGI.COM/US/COMPANY/CONTACT-US/#SS)
   ^G\ Americas Launches Oseq™ Hereditary
   Cancer Panel for Global Drug Trials
   Mtia§;(^/iWww.bgi.com/us/company/news/bgi-




                .."iri:- '                   iin if'nina
   03/14/2019                                                                           9001


                                                                                                                                                       U
   Researchers from the Chinese University of                                                                                                          jS
                                                                                                                                                       E

   Hong Kong, BGI Genomics and others                                                                                                                  o
   ^p&'p^'tt^'fiWIqigh-quality chromosome-                                                                                                            ^
   Cambridge^MA                               ^        -i .         i                                                                                 •—
   scale reference genome for wild soybean                                                                                                             3
   02142 USA                     ^                              J                                                                                     Q
   (https;//www.bgi.com/us/company/news/researchers-
                                                  ko ng - bg i-
   genomics-others-report-first-high-quality-
   chromosome-scale-reference-genome-
   wild-soybean/)
   SUBSCRIBE TO OUR NEWSLETTER



       Email address                                                                                                                     sign UP




   idittos:/
                              lnrernatib4y^aZB08B9D8824076/?
                              business_id=581069011999117)

   Copyright© BGI 2019. This website contains information on products which is targeted to a wide range of audiences and could contain product details or
   information otherwise not accessible or valid in your country. Please be aware that we do not take any responsibility for accessing such information
   which may not comply with any legal process, regulation, registration or usage in the country of your origin.




https://www.bgi.com/us/company/news/bgi-announces-giobal-innovation-center-west-coast/                                                                      4/4
EXHIBIT N
8/24/2019                           BGI An^'^jpes Mass Spectrometry Services from new Mass Spec ^^sr in San Jose -BGl - US

   1^3               fl                                                                                 myBGI j^(http5://www.bgi.com/myl
    (https://www.bgl.com/us/)



    News



   05/31/2019




   BGI Announces Mass Spectrometry
   Services from new Mass Spec
    Center in San Jose
                                                                                                                                    u
                                                                                                                                    (0

                                                                                                                                    c
                                                                                                                                    o
                                                                                                                                   u
   BGI Americas Opens Mass Spectrometry Center in California                                                                        u
                                                                                                                                   '3
                                                                                                                                   O
   Mass spec services for proteomics research and biologic drug characterization
   complement BGI genomics services




   San Jose, Calif., (May 31, 2019) - BGI Americas, a leading genomic services company,
   announced today at the American Society of Mass Spectrometry conference (ASMS)
   that it has opened a state-of-the-art Mass Spectrometry Center at its research facility
   in San Jose, California. The new center gives BGI customers a resource for a range of
   mass spectrometry services for proteomics and drug characterization and offers
   synergies with genomics data analysis.

   BGI, headquartered in Shenzhen, China, has a strong track record in the business of
   providing analytical services, including mass spectrometry, to a global customer base.
   The new San Jose-based Mass Spectrometry Center extends that expertise to North
   American customers in pharmaceutical drug development, basic life science research


https://www.bgi.com/us/company/news/bgi-announces-mass-spectrometry-services-from-new-mass-spec-center-in-san-jose/                     1/5
8/24/2019                            BGI Anj**nces Mass SpectromeUy Services from new Mass Spec             in San Jose - BGl- US

                      ional medicine. The new Mass Spectrometry Center investment signifies a
                      Ision of multi-omics solutions for the scientific cornrffuni^!^X?fdifi^a?'*^^^
    fWfe^^^TO;lP8Vff^^^krvices will become available throughout the year.

   BGI co-founder and chief mass spectrometry scientist Dr. Siqi Liu, described BGI's
   most recent push as an opportunity to stand at the forefront of proteomics by
   allowing researchers to integrate sequencing and mass spectrometry data to explore
   the basic chemical codes that underpin all biology. Dr. Charles Bao, general manager
   of BGI Americas adds, "Our operations based in San Jose can better address the
   demand from our North American customers and leverages existing BGI know-how in
    mass spectrometry."


   "The experienced Mass Spec team at BGI has been very helpful with advice for my
   projects and has generated great data in a short time," says BGI customer Lei Wang,
   professor at The University of California, San Francisco. Dr. Wang adds, "They have
    proven to be an important resource for our projects, and we are looking forward to
                                                                                                                                    4-'

    more collaborations in the near future."                                                                                        %
                                                                                                                                    c
                                                                                                                                    o
    In addition to proteomics, the San Jose Mass Spectrometry Center will provide                                                   ^
   specialized expertise in state-of-the-art biologies characterization, including first-in- ~
   class support for non-denaturing mass spectrometry or "native MS" analysis of                                                    O
    biomolecules. The commercially available native MS services at BGI are supported by
   an experienced San Jose-based scientific team that includes laboratory director Dr.
   Guanghui Han and product manager Dr. Aaron Bailey, who share a history of
   successful collaboration while previously employed at Genentech and Thermo Fisher,
    respectively.




   About BGI Americas


   BGI Americas (https://www.bgi.com/us/) is a subsidiary of BGI Genomics, which is a
   publicly traded entity listed on the Shenzhen Stock Exchange in China. BGI Americas
   provides comprehensive sequencing, mass spectrometry and bioinformatics services
   for basic and translational research as well as pharmaceutical drug development in
   North, Central and South America. The company helps customers achieve their
   research goals by delivering rapid, high-quality results using a broad array of cost-

https;//wviAv.bgi.com/us/company/news/bgi-announces-mass-spectrometry-ser\flces-from-new-mass-spec-center-in-san-jose/                  2/5
8/24/2019                           BGI Arv^Sces Mass Spectrometry Services from new Mass Spec           in SanJose- BGI - US

                      itting-edge tecnnologies, including BGI's innovative DNBseq™ sequencing
                    IrBGI's global customers benefit from a vast scientific^exp^^sl^anSTn^^
                                    ^in state-of-the-art service laboratories, including a CAP/CLIA
   laboratory in Hong Kong. For more information, visit https;//www.bgi.com/us/
   (https://www.bgi.com/us/)




    Press Contact


   Aaron O. Bailey, Ph.D.


   Product Manager, Mass Spectrometry Services

   aaron.bailey(PbgLcom (mailto:aaron.bailey(abgi.com)

   760-608-9162                                                                                                                 t3
                                                                                                                                m

                                                                                                                                c
                                                                                                                                o
                                                                                                                                u

                                                                                                                                u
                                                                                                                                '3
                                                                                                                                O




                              (//twitter.com/share?
                              url=https:/§i^rtij.W^si^S^^
                              announces^r^,^-^^jgg|try-,prv,ce5-ffom-,
                                    / Awvm.raGBBecMn ur^j»hpEe?

                              new-mass-spec-center-in-s^ioseT&tex^
                                     arBtm£iiOTGemBMssB™nt>roBl^/¥erere«sefr<firom-new-mass-
                                        rrc
                              Announces Mass bpectrometry SQrvTces'^f/om.new
                                  /> n^eij)3^^pe4nesaTi^sB/san-jose/)
                              Mass Spec^nter in^n
                              Jose&via=BGLGenomics)




   Latest news

   05/31/2019



   BGI Announces Mass Spectrometry Services
   from new Mass Spec Center in San Jose
   (https://www.bgi.com/us/company/news/bgi'

https://www.bgi.com/us/company/news/bgi-announces-mass-spectrometry-services-from-new-mas$-spec-center-in-san-jose/                 3/5
8/24/2019                              BGI Ap^'^ces MassSpectrometry Services from new MassSpec '                5r in San Jose - BGI - US


                    .s^mass-spectrot netry-services-
                                                                                                                  mySGI £i(^**PS*//www.bgi.com/myl
                       ^ass-spec-center-in-san-jose/)
   (https://www.bgi.com/us/)


   04/03/2019



   AiLife Diagnostics and BGI Americas Partner
   to Provide Clinical WGS Solution
   (https://www.bgi.com/us/company/news/ailife-
   diagnostics-bgi-americas-partner-provide-
   clinical-wgs-solution/)
   Don't hesitate to contact us to request a quote or to talk more
   about your requirements and how we can support your needs.
   04/01/2019

     IGI /Vll$ru:^BlGaUr>|EdR^[Q&3Q£¥(tll^^l'^^fyfW.BGI.COM/US/COMPANY/CONTACT-US/#SS)
       incer Panel for Global Drug Trials
   (https://www.bgi.com/us/company/news/bgi-
                                                                                                                                                          u
   S^di^(S^-launches-oseq-hereditary-                                                                                                                     re

   +1- 617-500-2741 (Cambridge. MA, US                      ,                                                                                             c
                                                          s/)                                                                                             o
                                                                                                                                                          u

                                                                                                                                                          u
                                                                                                                                                          *3
   f3;^412,0.:i9^ i i1urnin3g
   Researchers from the Chinese University of
   Hong Kong; BGI Genomics and others
   report the first high-quality chromosome-
   One Broadvyay. 14th Floor,
                               genome for wild soybean
          www.bgi.com/us/company/news/researchers-
   chinese-university-honq-kong-bgi-
   info@bgi.com {mailto:info@bgi.corn)
   genomics-others-report-first-high-quality-
   chromosome-scale-reference-aenome-
   wild-soybean/)
   SUBSCRIBE TO OUR NEWSLETTER



       Email address                                                                                                                         SIGN UP




   !^         1           |ln&rnatjbS^/aZS08B9P8824076/?
                           businessjd=581069011999117)

   Copyright® BGI 2019. This website contains information on products which is targeted to a wide range of audiences and could contain product details or
   information otherwise not accessible or valid in vour countrv. Please be aware that we do not take anv resoonsibilitv for accessina such information
https://www.bgi.com/us/company/newsft3gi-announces-mass-spectrometry-services-from-new-mass-spec-center-in-san-jose/                                           4/5
8/24/2019                              BGI An           Mass Spectrometry Services from new Mass Spec r            '>rin San Jose - BGI - US
   which may not comply with any legal proces.>,,egulation, registration or usage in the country of your origin.
                      P                                                                                             myBGI ^(https://www.bgi.coni/myl
   (https://www.bgi.com/us/)




                                                                                                                                                u
                                                                                                                                                m

                                                                                                                                                c
                                                                                                                                                o
                                                                                                                                                u

                                                                                                                                                u
                                                                                                                                               '5
                                                                                                                                               O




https://www.bgi.com/us/company/news/bgi-announces-mass-spectrometry-services-from-new-mass-spec-center-in-san-jose/                                 5/5
EXHIBIT O
                              state of California
                                  Secretary of State
                              Statement of Information                                                                  G511449
                                       (Foreign Corporation)
                            FEES (Filing and Disclosure): $25.00.                                                         FILED
                        If this is an amendment, see instructions.                                         in the office of the Secretary of State
       IMPORTANT - READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                  of the State of California

1.    CORPORATE NAME
                                                                                                                      MAR-20 2019
     COMPLETE GENOMICS. INC.




2     CALIFORNIA CORPORATE NUMBER
                                                                   C2788617                                        This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.
   If there have been any changes to the information contained In the last Statement of Information filed with the California Secretary
   of State, or no statement of information has been previously filed, this form must be completed in its entirety.
      I—I If there has been no change in any oftheinfonnation contained in thelast Statement ofInformation filed with theCalifornia Secretary
      '—' ofState, check the box and proceed to Item 13.
Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                CITY                      STATE       ZIP CODE

2904 ORCHARD PARKWAY, SAN JOSE, CA 95134
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA. IF ANY                           CITY                      STATE       ZIP CODE



6.    MAILING ADDRESS OF THE CORPORATION. IF DIFFERENT THAN ITEM 4                                CITY                      STATE       ZIP CODE




Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)

7.    CHIEF EXECUTIVE OFFICER/                ADDRESS                                             CITY                      STATE       ZIP CODE
 XUN XU          2904 ORCHARD PARKWAY. SAN JOSE, CA 95134
8.    SECRETARY                               ADDRESS                                             CITY                      STATE       ZIP CODE
 AVANINDRA CHATURVEDI                2904 ORCHARD PARKWAY, SAN JOSE, CA 95134
9.    CHIEF FINANCIAL OFFICER/                ADDRESS                                             CITY                      STATE       ZIP CODE

AVANINDRA CHATURVEDI                 2904 ORCHARD PARKWAY, SAN JOSE, CA 95134

Agent for Service of Process if the agent is an individual, Uieagent must reside in California and Item 11 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file vwth the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 11 must be left blank.
10.   NAME OF AGENT FOR SERVICE OF PROCESS

     C T CORPORATION SYSTEM

11.   STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA. IF AN INDIVIDUAL CITY                                    STATE      ZIP CODE




Type of Business
12.   DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION

 DEVELOP NEXT GEN SEQUENCING

13.   THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.

    03/20/2019         KELLY LETTMANN                                            POWER OF ATTORNEY
      DATE               TYPE/PRINT NAME OF PERSON COMPLETING FORM                        TITLE                           SIGNATURE

SI-350 (REV 01/2013)                                                                                                APPROVED BY SECRETARY OF STATE
        rs




EXHIBIT P
                                                                                                                                     r
                                                                                                                                         '8-659U82
                        Secretary of state                                                     SI-550
                      ^Statement of Information
                   1(7/ (California Stock, Agricuttural
                        Cooperative and Foreign Corporations)                                  A60                                                FILED
                                                                                                                                              Secretary ofState
    IMPORTANT — Read instructions before completing this form.                                                                                State ot California
    Pees (Filing plus Disclosure) - $25.00;                                                                                                   OCT 11 2018
    Copy Fees - First page $1.00; each attachment page $0.50;
                       Certification Fee - $5.00 plus copy fees

    1. Corporation Name {£nteftftsex«et name of OiocorpcrationM it la recordedwiththe CaEfamta
       Secretary of State. Note: If you registBfed in Califomla using sn assumed name, see iftsbuctions.)                         This Space For OfUce Use Only
     MCI Americas inc                                                                                              2. 7-Dlglt Secretary of State File Number

                                                                                                                        C4200199


    a. Buslr^ess Addresses
    a. S(twl AMrets of PrMpal ExocuUve Office - Do rM Ust a P.O Box                                                City (no abbreviations)                    Stata   Zip Coda
     2904 Orchard Parkway                                                                                         San Jose                                    CA      95134
    b. Mailing Addnss of CorporBUan.tfdHreiint thin Ittffl 3a                                                      Chy(noabbrttvltSeiik)                      Sute    Zip Coda


    c. Street Addrosaof Prindpal Ctllfemia Offlca,11 any and IfdMenfit than Item 3a - Oo not Ut e P.O. Box         CHy (no sbbrevtaUoRs)                      Stata   Zip Coda
                                                                                                                                                              CA
                                           Ths Corporatk>n is requiredto list aD ttiiee of the ofTicen set forth below. An ad<fitlonal tida for the CMefExecutiveOfficer and Chler
    4. Officers
                                           Finandai OfTicer may be added; however.U\apfepriniedtitleson this formmu&t not be altered.
    a.ChlirExBcudwOfnearf                    First Name                       Middle Nam*                          LastKun*                                                      SufHx
     Duncan                                                                                                         Yu
      AddrMt                                                                                                       Chy (no at>t»«Mlans>                       Slala   Z^Code
     2904 Orchard Parkway                                                                                          San Jose                                   CA      95134
    b. Secretary                             First ftona                      MkMtaNaine                           LastNanta                                                     Suffix
     Avaniadta.                                                                                                    Chaturvedi
      Address                                                                                                      city [no abbrevtaltonsl                    State   zip Coda
     26885 Chaucer PL                                                                                              Stevenson Ranch                          CA        913B1
    c. Chlst PInsnclal Otflcirf              First Name                       MiddlaName                           Lad Name                                                      Sufflx
     Avanindra                                                                                                     Chaturvedi
      Adftrsss                                                                                                     City (no «Mroviations>                     State   zip code
     26885 Chaucer PL                                                                                             Stevenson Ranch                          CA         91381

    S. Direeinr/s)
        irenorts)                           California stocK
                                            corporation      and Agtfctdtural
                                                          hasaddlKonai        Cooperativa
                                                                       directors,          CorporaUons
                                                                                  enter thenarne(s)      ONLY.' Item
                                                                                                    and addresses    5a: At
                                                                                                                  onForm    toast one
                                                                                                                         SI-5S0A      name iq^ address nwst beRsted. If the
                                                                                                                                  (see{nstructwns).
    a. Fim Namo                                                               MMdUtNama                            Last Name                                                     SUftU
     Radoje                                                                                                        Dmianac
       Addr«M                                                                                                      city (no 8t>br«vlatlons)                   Stale   zip Code
    27635 Red Rock Road                                                                                            Los Altos Hilts                            CA      94022

    b.NwnberafVDcancloianlhoBoBrdefOiteden, ifany |                q      j
    6. Service of Process (Mustprovideerther indnmtuoi OR Ceiporation.)
         INOMOUAt.- Comptete items 6a and 6b only MustinclKde sQent's full name and Caltorda street address.
    a. CalilomlaAganfs Flnt Nama (Hagent is not a cBtporaUon]                                      IMddtoNano                         Lastr^ame                                    Sttfftx



    b. sued Addms (If agent lsnotBcatporBlla))<I>a rwlontar aP.O. Box                              City (noabttnylotlons)                                     State   Zip Code
                                                                                                                                                              CA
         CDRPOfMTIOK - Complete Item 6c only. OnSy Irtduda the name of the reslstered agent Corporation.
    c. Colllcxnla Reglfiareil Corporate Agsm's Nanv (K«g*nt Is a corpcraiior)) - Do not compwe IIhti 6a or 6b
     C T CorporationSystem
    7. Type of Business
    Dncrtbe tt>« typo of business or services of tM Corporailon
     Sell sequencing equipment and related reagents
    8. The Infonnation contained iterein, including In any attachments, is true and correct

      IQ/3/2QI&
      Dale
                                    Deborah Jacobs
                                      Type or Print Nama of Person CompletingtM Fom
                                                                                                                 SrM^AcclB
                                                                                                                 TWe                              'Slgrwtum
                                                                                                                                                                      . J//L£L..
                                                                                                                                                                            V

      SI-550 (REV 01/2017)                                                                                                                        2017 CaGfomia Seodbir^tate
                                                                                                                                                    www.$os.ca.govA)u$iness/be
301 • jOJ/^OITWi^KluurrOaUnr
,1^      o




 EXHIBIT Q
Protein Prof



Service Description

Proteomics data are increasingly combined with genomics information in multi-omics studies to enhance basic
research and drug development projects. BGl is a pioneer in the field of multi-omics and offers advanced proteomics
and bioinformatics solutions to support our client's research

Our service laboratory in San Jose. CA is staffed by scientists w/ith extensive experience in liquid chromatography
and mass spectrometry-based analytical methods. Our state-of-the-art facility supports a broad range of protein
research applications.




Profiling Global Protein Expression
BGl provides innovative LC-MS-based services for profiling proteins and post-translational modifications (PTMs). We
can accommodate a broad variety of sample types and experimental scale.

Our services are designed to simplifythe challenge of measuring changes in protein expression and chemical modi
fications. BGl can provide worl<flow customization and consultation services to address unique project requirements.
Turnaround time is approximately 4 weeks for our services.




                                          i { f f f   f f ! M f in f T
                                          H M i
iProtem Profiling Service Overview




Proteome Profiling

Proteome Profiling is a cost effective, high value solution for monitoring hundreds-to-thousands of proteins simulta
neously. Our HPLC-UV sample fractionation services are highly recommended for complex sample types to maxi
mize protein sequence coverage and detection dynamic range^
We perform sample digestion using sequencing-grade trypsin or alternative proteolytic method. Trypsin-digested
peptide samples are analyzed using nano-flow/ LC-MS/MS'\



         .Sample,               LC-UV                LC-MS/MS               Data analysts :
       preparation-          Fractionation            analysis            andbioinformatics




PTM Profiling

Our PTM Profiling service utilizes multiple protease digests run independently to provide high sequence coverage
of detected proteins which is critical for confident PTM site identifications^.


         Sampie                 LC-UV                LC-MS/MS           Orthogonal LC-MS/MS      • • Data analysis
       preparation           Fractionation            analysis                analyses           and bioinformatics




Phospho Enrichment Profiling

Phosphorylated peptides are enriched using titanium dioxide. For deep phopho-proteome analysis, off-line fraction
ation Is highly recommended^ We provide a full data report detailing detected protein IDs, peptide-localized PTM
assignments, and Peptide Spectrum Match (PSM) counts.


         Sample                Phospho                 LC-UV                 LC-MS/MS              Data analysis
       preparation            enrichment            Fractionation             analysis           and bioinformatics




Mass Spectrometry Service Specification

 • Proteome and PTM Profiling services are performed using nano-flow liquid chromatography and high resolution
   Orbitrap mass spectrometry
 • Customized services available


Sample Preparation and Services

 •   Digestion performed using sequencing-grade trypsin
 •   Off-line sample fractionation using UHPLC-UV technology
 •   Each fraction analyzed using 180 min nano-flow LC-MS/MS using a Q Exactive HF-X Orbitrap mass spectrometer
 •   Protein Peptide Spectral Match (PSM) data utilized for constructing proteomic profile
Protein Profiling Service Overview




Mass Spec Services Quality Standard

 • Summary including all methods and data analysis
 • Reports provided in Excel or PDF format, RAW files available upon request

Turn Around Time


 • Typical 20 working days from sample QC acceptance to data report delivery


Sample Requirements

We accept protein samples in a variety of formats. For maximum proteome coverage complex samples can be exten
sively fractionated off-line using our UHPLC-UV platform.


                                                                                                                        Minimum sample
          Sample type                                       Amount and Concentration
                                                                                                                              volume

                                                 Recommended                  100 pg for each enz^e; 2 pg/^L          100 pL for each enzyme
 Protein sample in liquid solution
        or in gel band/spot
                                               Minimum Required                 10 MS for each enzyme; 1 mq/mL         IO ML for each enzyme



Data Analysis

   Data analysis and validation performed with SEQUEST or Mascot
   GO (Gene Ontology) category analysis
   COG (Cluster of Orthologous Groups of proteins) category analysis
   Pathway analysis
   DEPs (differentially expressed proteins) cluster analysis
   DEPs GO enrichment analysis
   DEPs pathway enrichment analysis

References

[1] Xun Z, Shangbo X et al. Tissue-specific Proteogenomics Analysis of Plutella xyiostella Larval Midgut Using a Muitiaigoritlnm Pipeline. Mol Cell
   Proteomics, 2015; 15(6): 1791-1807. doi; 10.1074/mcp.M115.050989.
[2] Ziien C. Bo W et ai. Quantitative proteomics reveals the temperature-dependent proteins encoded by a series of cluster genes in thermoan-
   aerobacter tengcongensis. Mol Cell Proteomics. 2013; 12(8}: 2266-2277. doi: 10.1074/mcp.M112.025817.
[3] Chandramouli K. Qian PY. Proteomics: challenges, techniques and possibilities to overcome biological sample complexity. Hum Genomics
   Proteomics. 2009 Dec 8;2009. pii: 239204. doi: 10.4061/2009/239204.
[4] Wong, J. W. H., & Cagney, G, (2009). An Overview of Label-Free Quantitation Methods in Proteomics by Mass Spectrometry. Proteome
   Bioinformatics. 273-283.dol:10.1007/978-1-60761-444-9J8.
[5] Giansanti P, Tsiatsiani L. Low/ TY. Heck AJ, Six alternative proteases for mass spectrometry-based proteomics beyond trypsin. Nat Protoc.
   2016 May;11(5):993-1006. doi: 10.1038/nprot.2016.057.
[5] Salter Al, Ivey RG, Kennedy JJ, Voillet V, Rajan A, Alderman EJ. Voytovich UJ, Lin C. Sommermeyer D, Liu L, Whiteaker JR, Gottardo R,
   Paulovich AG, Riddell SR. Phosphoproteomic analysis of chimeric antigen receptor signaling reveals kinetic and quantitative differences that
   affect cell function. Sci Signal. 2018 Aug 21:11(544). pii: eaat6753. doi: 10.1126/scisignal.aat6753.
[7] Baldw/in MA. Protein identification by mass spectrometry: issues to be considered. Mol Cell Proteomics. 2004 Jan;3(1):1-9. Epub 2003 Nov 6.
   Review/. PubMed PMID: 14608001
Protein Profiting Service Overview




                                                                                  ^1




Request for Information or Quotation
Contact your BGI account representative for the most affordable rates In the industry and to discuss how we can meet your
specific project requirements or for expert advice on experiment design, from sample to biolnformatics.

info@bgHnternationaI.com
www.bgi.com


International Head Office

BGI Americas                                                    BGI Mass Spec Center
One Broadway,                                                   2904 Orchard Parkway
Cambridge, MA 02142,                                            San Jose.CA 95134
USA                                                             USA
Tel; 617 500-2741




   ®                  o                 o
( BGI Genoniics')^ S6l_Gwomlc^^ BGIGenoinii:s~^

CopyrlgM .'2019 BGI. The BGI logo is a trademark of SGI. All rights reserved.
All brand aiiti product names are trademarks or registered Irademarks of their respective holders.
Information, dcsci Iplions and specifications In this put^ltcation are subject to change without notice.
Published May 2019.
All Services and Solutions are for research use only.

                                                                                                           We Sequence, You Discover
P/N BGIAS02 052019
